Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 1 of 117 PageID #: 16049
                                                                                   731



      1                   IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
      2                            MARSHALL DIVISION

      3   SOLAS OLED LTD.,                    )(    CIVIL ACTION NO.
                                              )(    2:19-CV-152-JRG
      4         PLAINTIFF,                    )(
                                              )(
      5         VS.                           )(
                                              )(
      6   SAMSUNG DISPLAY CO., LTD.,          )(
          SAMSUNG ELECTRONICS CO.,            )(    MARSHALL, TEXAS
      7   LTD., SAMSUNG ELECTRONICS           )(    MARCH 5, 2021
          AMERICA, INC.,                      )(    8:23 A.M. - 5:26 P.M.
      8                                       )(
                DEFENDANTS.                   )(
      9

     10                         TRANSCRIPT OF JURY TRIAL

     11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     12                   UNITED STATES CHIEF DISTRICT JUDGE

     13

     14   APPEARANCES:

     15   FOR THE PLAINTIFFS:

     16   MR. MARC FENSTER
          MR. REZA MIRZAIE
     17   MR. ADAM S. HOFFMAN
          MR. NEIL A. RUBIN
     18   MR. JACOB R. BUCZKO
          MR. JAMES S. TSUEI
     19   RUSS AUGUST & KABAT
          12424 Wilshire Boulevard, 12th Floor
     20   Los Angeles, CA 90025

     21   MR. T. JOHN WARD, JR.
          MS. CLAIRE ABERNATHY HENRY
     22   MS. ANDREA L. FAIR
          WARD, SMITH & HILL, PLLC
     23   1507 Bill Owens Parkway
          Longview, TX 75604
     24

     25
Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 2 of 117 PageID #: 16050
                                                                                   732



      1   FOR THE DEFENDANTS:

      2   MS. MELISSA R. SMITH
          GILLAM & SMITH, LLP
      3   303 South Washington Avenue
          Marshall, TX 75670
      4

      5   MR. JEFFREY H. LERNER
          MR. JARED R. FRISCH
      6   MR. DANIEL E. VALENCIA
          MR. DANIEL W. CHO
      7   MR. TAREK J. AUSTIN
          MR. ERIC T. O'BRIEN
      8   MR. DAVID J. CHO
          MR. JORDAN V. HILL
      9   COVINGTON & BURLING LLP
          One CityCenter
     10   850 Tenth Street, NW
          Washington, DC 20001-4956
     11

     12   MR. ROBERT T. HASLAM
          COVINGTON & BURLING LLP
     13   3000 El Camino Real
          5 Palo Alto Square, 10th Floor
     14   Palo Alto, CA 94306-2112

     15

     16

     17

     18   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
     19                         United States District Court
                                Eastern District of Texas
     20                         Marshall Division
                                100 E. Houston
     21                         Marshall, Texas 75670
                                (903) 923-7464
     22

     23
          (Proceedings recorded by mechanical stenography, transcript
     24   produced on a CAT system.)

     25
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 3 of 117 PageID #: 16051
                                                                                       733



            1                     P R O C E E D I N G S

08:23:44    2             (Jury out.)

08:23:44    3             COURT SECURITY OFFICER:       All rise.

08:23:45    4             THE COURT:     Be seated, please.

08:24:12    5             Are the parties prepared to read into the record

08:24:18    6   those items from the list of pre-admitted exhibits used

08:24:22    7   during yesterday's portion of the trial?

08:24:24    8             MS. HENRY:     Good morning, Your Honor.       Plaintiff

08:24:30    9   did not use any exhibits yesterday that had not already

08:24:34   10   been entered into the record.         So we do not have a list to

08:24:38   11   read this morning.

08:24:38   12             THE COURT:     All right.    Is there something to

08:24:40   13   offer from Defendants?

08:24:41   14             MR. HILL:     Good morning, Your Honor.      Yes.

08:24:41   15   Defendants have a number of exhibits to read into the

08:24:45   16   record.

08:24:45   17             DTX-1, DTX-2, 3, 110, 163, 167, 169, 327, 328,

08:24:59   18   471, 633, 669, 677, 699, 706, 710, 719, 732, 740, 749, 775,

08:25:19   19   789, 805, 989, 993, 995, 997, 998, 999, 1045, 1046, 1047,

08:25:39   20   1048, 1049, 1050, 1306, 1307, 1311, 1572, 1573, 1574, 1575,

08:25:58   21   1576, and 1577.

08:26:01   22             THE COURT:     Thank you, Mr. Hill.

08:26:06   23             Is there any objection, Ms. Henry, from Plaintiff?

08:26:11   24             MS. HENRY:     No objection, Your Honor.

08:26:13   25             THE COURT:     Thank you, counsel.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 4 of 117 PageID #: 16052
                                                                                       734



08:26:13    1           Plaintiff -- excuse me, Defendant, who do you

08:26:15    2   intend as your next witness?

08:26:17    3           MR. LERNER:     Mr. Yongseog Kim of Samsung Display.

08:26:22    4           THE COURT:     And he'll be examined with the aid of

08:26:26    5   the same interpreter that we used with the last

08:26:30    6   non-English-speaking witness?

08:26:31    7           MR. LERNER:     Yes, Your Honor.

08:26:31    8           THE COURT:     Both the witness and the interpreter

08:26:35    9   are present and available?

08:26:35   10           MR. LERNER:     They should be, yes.

08:26:36   11           MR. FENSTER:      Your Honor, may I ask for leave to

08:26:38   12   be excused from the counsel table this morning?

08:26:40   13           THE COURT:     Yes, Mr. Fenster, as I've previously

08:26:45   14   given leave to Mr. Haslam.

08:26:48   15           MR. FENSTER:      Thank you.

08:26:50   16           THE COURT:     All right.      Let's bring in the jury.

08:26:52   17           COURT SECURITY OFFICER:         All rise.

08:26:53   18           (Jury in.)

08:26:54   19           THE COURT:     Good morning, ladies and gentlemen.

08:27:17   20   Welcome back.   Please have a seat.

08:27:19   21           Defendants, call your next witness.

08:27:24   22           MR. LERNER:     Your Honor, Defendants call

08:27:28   23   Mr. Yongseog Kim of Samsung Display.

08:27:31   24           THE COURT:     All right.      If the witness will come

08:27:32   25   forward along with the interpreter.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 5 of 117 PageID #: 16053
                                                                                       735



08:27:34    1              Ladies and gentlemen, this witness will testify

08:27:36    2   using the aid of an interpreter.        As with an earlier

08:27:40    3   witness you've already seen in the trial, we're using the

08:27:43    4   same interpreter who's previously been sworn.

08:27:45    5              (Witness sworn.)

08:29:44    6              MR. LERNER:    Your Honor, may we approach?

08:29:48    7              THE COURT:    You may pass out the binders.

08:29:51    8              All right.    Mr. Lerner, you may proceed.

08:29:54    9              MR. LERNER:    Thank you, Your Honor.

08:29:54   10               YONGSEOG KIM, DEFENDANT'S WITNESS, SWORN

08:29:54   11                              (INTERPRETED)

08:29:54   12                            DIRECT EXAMINATION

08:29:58   13   BY MR. LERNER:

08:29:58   14   Q.   Mr. Kim, will you please introduce yourself to the

08:30:02   15   jury?

08:30:03   16   A.   Good morning, everyone.     My name is Yongseog Kim, and I

08:30:13   17   am working at IP, or Internet Protocol, team at Samsung

08:30:17   18   Display.

08:30:17   19   Q.   How long you have worked at Samsung Display?

08:30:28   20   A.   Including the time that I spent at a former entity

08:30:32   21   called SDI, it has been 17 years.

08:30:35   22              THE COURT:    Let me ask if the interpreter will

08:30:37   23   move the mic between you and the witness, and if you'll

08:30:40   24   speak into the mic --

08:30:41   25              THE INTERPRETER:    Oh, okay, sir.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 6 of 117 PageID #: 16054
                                                                                       736



08:30:43    1               THE COURT:    -- when you give the English

08:30:45    2   translation, please.       Thank you.

08:30:49    3               Please ask your next witness, counsel.

08:30:52    4               MR. LERNER:    Thank you, Your Honor.

08:30:55    5   Q.   (By Mr. Lerner)      As part of your role at Samsung

08:30:57    6   Display, have you been involved in licensing?

08:30:59    7   A.   Yes.

08:31:03    8   Q.   Does Samsung Display have patents of its own?

08:31:06    9   A.   Yes.

08:31:10   10   Q.   Has Samsung Display licensed any of its patents to

08:31:13   11   other companies?

08:31:14   12   A.   Yes.

08:31:21   13   Q.   Does Samsung Display respect the patents of other

08:31:24   14   companies?

08:31:26   15   A.   Yes, of course.

08:31:31   16   Q.   Has Samsung Display licensed any patents from other

08:31:36   17   companies that relate to OLEDs?

08:31:39   18   A.   Yes.

08:31:47   19               MR. LERNER:    Your Honor, we move to seal the

08:31:49   20   courtroom to move into confidential information.

08:31:52   21               THE COURT:    Based on counsel's request, I'll order

08:31:54   22   the courtroom sealed and direct that anyone present who is

08:31:58   23   not subject to the protective order in this case should

08:32:00   24   excuse themselves and remain outside the courtroom until

08:32:03   25   it's reopened and unsealed.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 7 of 117 PageID #: 16055
                                                                                       737



08:32:06    1              (Courtroom sealed.)

08:32:06    2              (This portion of the transcript is sealed

08:32:06    3              and filed under separate cover as

08:32:06    4              Sealed Portion No. 20.)

09:59:46    5              (Courtroom unsealed.)

09:59:46    6              THE COURT:    And having ordered the courtroom

09:59:50    7   unsealed, the ladies and gentlemen of the jury are excused

09:59:52    8   for recess.

09:59:53    9              COURT SECURITY OFFICER:     All rise.

09:59:54   10              (Jury out.)

09:59:54   11              THE COURT:    The Court stands in recess.

10:11:45   12              (Recess.)

10:11:50   13              (Jury out.)

10:11:50   14              COURT SECURITY OFFICER:     All rise.

10:11:51   15              THE COURT:    Be seated, please.

10:12:08   16              Defendants, are you prepared to call your next

10:12:15   17   witness?

10:12:16   18              MS. SMITH:    We are, Your Honor.

10:12:18   19              THE COURT:    All right.   Let's bring in the jury,

10:12:20   20   please, Mr. Johnston.

10:12:31   21              COURT SECURITY OFFICER:     All rise.

10:12:33   22              (Jury in.)

10:12:36   23              THE COURT:    I said 10 minutes.     It's 12 minutes.

10:12:58   24   It's pretty close.

10:12:59   25              Y'all have a seat.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 8 of 117 PageID #: 16056
                                                                                       738



10:13:01    1             Defendants, call your next witness.

10:13:03    2             MS. SMITH:   Your Honor, Defendants call Mr. Chris

10:13:08    3   Martinez.

10:13:09    4             THE COURT:   All right.     Mr. Martinez, if you'll

10:13:12    5   come forward and be sworn by Ms. Brunson, our courtroom

10:13:18    6   deputy.

10:13:18    7             (Witness sworn.)

10:13:19    8             THE COURT:   Please come around, sir.        Have a seat

10:13:28    9   at the witness stand.

10:13:30   10             MS. SMITH:   Your Honor, may I approach and pass

10:13:31   11   out some binders?

10:13:32   12             THE COURT:   Yes.

10:13:33   13             MS. SMITH:   Thank you.

10:13:58   14             THE COURT:   Ms. Smith, you may proceed with your

10:14:00   15   direct examination.

10:14:02   16             MS. SMITH:   May it please the Court.

10:14:02   17         CHRISTOPHER MARTINEZ, DEFENDANTS' WITNESS, SWORN

10:14:02   18                          DIRECT EXAMINATION

10:14:03   19   BY MS. SMITH:

10:14:03   20   Q.   Good morning, Mr. Martinez.

10:14:05   21   A.   Good morning.

10:14:06   22   Q.   If you would, introduce yourself to the Court and the

10:14:09   23   jurors, please.

10:14:11   24   A.   Certainly.   My name is Christopher Martinez.          I am an

10:14:16   25   Austin resident.     I've been in Texas for 21 years in that
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 9 of 117 PageID #: 16057
                                                                                       739



10:14:19    1   area.   I am a partner with the StoneTurn Group.

10:14:24    2   Q.   And you say you're a partner at the StoneTurn Group.

10:14:27    3   What does the StoneTurn Group do?

10:14:28    4   A.   So we are a sort of financial and economic consulting

10:14:35    5   company.    We help, and in particular, I help companies

10:14:39    6   value their intellectual property, including their patents,

10:14:42    7   as well as deal with licensing and, obviously, do the work

10:14:46    8   that you've seen me do here today as an expert witness.

10:14:51    9              MS. SMITH:   Mr. Beall, if I could have you queue

10:14:54   10   up the slide deck, please.      Thank you, sir.

10:14:57   11   Q.   (By Ms. Smith)     Mr. Martinez, can you tell the jury a

10:15:00   12   little bit about your educational background?

10:15:01   13   A.   Certainly.   I have a degree in quantitative economics

10:15:06   14   from Stanford University.      I also have a Master's of

10:15:09   15   business administration with a concentration in finance and

10:15:14   16   accounting from UCLA.

10:15:16   17   Q.   And do you also have any certifications that might be

10:15:20   18   relevant to your work that you've done here, to tell to the

10:15:21   19   jury today?

10:15:21   20   A.   Yes, I do.   I'm a certified public accountant, but

10:15:26   21   please don't ask me any tax questions there.           I'm a

10:15:29   22   certified licensing professional.        I'm also a certified

10:15:32   23   patent valuation analyst.

10:15:33   24   Q.   Now, Mr. Martinez, when Plaintiff's counsel was

10:15:37   25   visiting with Mr. Dell, we saw a picture of a hypothetical
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 10 of 117 PageID #: 16058
                                                                                     740



10:15:41    1   negotiation table.     Do you remember that?

10:15:41    2   A.   I do, yes.

10:15:42    3   Q.   Have you actually been at that table in real life?

10:15:46    4   A.   Yes, I have.

10:15:47    5   Q.   And when -- how did you find yourself at that table?

10:15:50    6   A.   So before I founded the StoneTurn Group about 14 -- or

10:15:54    7   17 years ago now, I was vice president and executive

10:15:59    8   director of SBC Knowledge Ventures.

10:16:02    9              SBC, as some of you might know, is the phone

10:16:05   10   company, Southwestern Bell.       They've now changed their name

10:16:10   11   to AT&T.    But in the capacity as the vice president of that

10:16:14   12   entity, I was responsible for negotiating licenses both to

10:16:20   13   acquire rights to patents for the enterprise as well as to

10:16:24   14   license out SBC's patents to other entities.

10:16:29   15   Q.   You do a lot of deals at that table?

10:16:32   16   A.   I do dozens of deals, yes.

10:16:34   17   Q.   And when a deal was made at a table, who signed on the

10:16:38   18   line executing the license?

10:16:39   19   A.   Yeah, I was always looking for someone else to sign,

10:16:42   20   but it was my responsibility to sign, which meant I had to

10:16:46   21   then take it up to my boss and explain why I entered into

10:16:49   22   that type of agreement.

10:16:50   23   Q.   Mr. Martinez, are you being compensated for your time

10:16:53   24   in this case?

10:16:54   25   A.   Yes, I am.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 11 of 117 PageID #: 16059
                                                                                     741



10:16:54    1   Q.   And what's your hourly rate?

10:16:56    2   A.   675.

10:16:58    3   Q.   Is that compensation, that 675, dependent in any way on

10:17:01    4   the outcome of this case?

10:17:02    5   A.   No, it's not.

10:17:03    6   Q.   You've testified before as an expert in trials?

10:17:06    7   A.   Yes, I've testified in about a dozen trials.

10:17:10    8               MS. SMITH:    Your Honor, Defendants respectfully

10:17:14    9   offer Mr. Martinez as an expert on damages in this case.

10:17:16   10               THE COURT:    Is there objection?

10:17:18   11               MR. WARD:    No objection.

10:17:19   12               THE COURT:    Without objection, the Court will

10:17:20   13   recognize this witness as an expert in the designated

10:17:23   14   field.

10:17:23   15               Please proceed.

10:17:24   16               MS. SMITH:    Thank you, Your Honor.

10:17:25   17   Q.   (By Ms. Smith)      Under what circumstances should the

10:17:30   18   jury even be thinking about the issue of damages in this

10:17:32   19   case?

10:17:33   20   A.   So as is illustrated by this slide, I mean, if there's

10:17:37   21   no infringement, if the jury decides there's no

10:17:41   22   infringement, then there's no damages.          And you can

10:17:43   23   completely disregard what I say, like my family typically

10:17:47   24   does.    And, again, if there's -- if the patents are found

10:17:51   25   invalid, there, again, are no damages.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 12 of 117 PageID #: 16060
                                                                                     742



10:17:53    1   Q.   Now, that being said, when you undertook your work in

10:17:56    2   this case, did you have to make some assumption?

10:17:59    3   A.   Yes, as a damages expert, I do make the assumption for

10:18:03    4   purposes of my analysis that the patents are infringed and

10:18:05    5   are valid.

10:18:06    6   Q.   What kind of information, if you could step through

10:18:08    7   some of the information that you considered in formulating

10:18:12    8   your reasonable royalty opinions in this case?

10:18:13    9   A.   So, very broadly, I considered all the information in

10:18:19   10   the record of this case that pertained to financial or

10:18:22   11   damages or license royalties or licensing information.

10:18:29   12            I looked at deposition testimony of various

10:18:32   13   witnesses.    I looked at the law, the same piece of law that

10:18:42   14   Mr. Dell looked at.     I also looked at the caselaw,

10:18:46   15   Georgia-Pacific factors, and the Georgia-Pacific case in

10:18:49   16   the same way that Mr. Dell did.        Obviously, I interpreted

10:18:55   17   them through the lens of my experience and education.

10:18:58   18   Q.   I see at the bottom it says, independent research.

10:19:01   19   Does that mean you didn't only rely upon what the lawyers

10:19:04   20   gave you in this case?

10:19:05   21   A.   I looked at -- I tried to place everything in context,

10:19:09   22   ultimately in my experience, making sure we have context --

10:19:11   23   context helps me determine if I'm doing something

10:19:14   24   reasonable.    If you do something only in a vacuum,

10:19:18   25   sometimes you don't get the results that are reasonable.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 13 of 117 PageID #: 16061
                                                                                     743



10:19:21    1   Q.   Now, Mr. Martinez, you were in the courtroom when

10:19:24    2   Mr. Dell testified, correct?

10:19:24    3   A.   I was, yes.

10:19:26    4   Q.   Do you agree with his overall royalty analysis?

10:19:29    5   A.   I do not, no.

10:19:30    6   Q.   At a high level -- let's start at a high level, what do

10:19:33    7   you see as the main problems with Mr. Dell's analysis?

10:19:37    8   A.   At a high level, Mr. Dell disregards or ignores the

10:19:43    9   real-world, observable, objective indicators of value of

10:19:49   10   the patents-in-suit.     And in so doing and in constructing

10:19:52   11   his hypothetical negotiation, he ignores the real-world

10:19:56   12   relationships between the hypothetical licensor --

10:20:01   13   licensors and the hypothetical licensee here.

10:20:03   14   Q.   Can you -- you mentioned real world twice.          Can you

10:20:07   15   elaborate a little bit on that for the jurors?

10:20:10   16   A.   Sure.   I guess I look at everything through this sort

10:20:13   17   of real-world context.      Even though this is a hypothetical

10:20:16   18   negotiation --

10:20:16   19            THE COURT:     Mr. Martinez, would you slow down a

10:20:19   20   little bit, please?

10:20:21   21            THE WITNESS:     Certainly.

10:20:22   22            THE COURT:     Thank you.

10:20:26   23   A.   Even though it's a hypothetical negotiation, you've got

10:20:28   24   to apply real facts, right?       You don't come up with new

10:20:31   25   facts.   You just have to apply them in this hypothetical
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 14 of 117 PageID #: 16062
                                                                                     744



10:20:35    1   scenario.    So it's also important that you look for

10:20:38    2   real-world indicators of value.

10:20:40    3            And, as we know, real transactions that took place

10:20:43    4   create indicators of value.       If you sold your F150 for

10:20:47    5   $4,000 used, that's the value of it.         There's no disputing

10:20:51    6   that.

10:20:51    7            So it's just important to look for those

10:20:53    8   real-world indicators.

10:20:57    9   Q.   (By Ms. Smith)    Do you think that Dell's -- Mr. Dell's

10:20:59   10   opinion is reasonable?

10:21:00   11   A.   I do not, no.

10:21:02   12   Q.   And do you agree with his -- his opinion as to what the

10:21:07   13   smallest salable patent practicing unit is?

10:21:09   14   A.   No, I do not.

10:21:12   15   Q.   And what's your opinion about that -- can I call it the

10:21:16   16   SSPPU for short?

10:21:19   17   A.   Sure.   I'll try not to stumble on that, but, yes.

10:21:24   18   Q.   Thank you, sir.

10:21:25   19   A.   I believe that Mr. Dell is using the wrong SSPPU.            The

10:21:28   20   SSPPU for the '311 patent should be the touch sensor panel.

10:21:34   21   The SSPPU for the '450 and the '338 patents should be

10:21:41   22   the -- the OLED panel and not the entire display panel.

10:21:45   23   Q.   Now, instead of going down Mr. Dell's path, what did

10:21:50   24   you do to determine a reasonable royalty in this case?

10:21:53   25   A.   I, again, looked at the real world.         I tried to look
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 15 of 117 PageID #: 16063
                                                                                     745



10:21:59    1   for real indicators of value, indicators that are objective

10:22:03    2   that don't require an expert to sort of figure out, right,

10:22:09    3   the indicators that sort of -- the average person could

10:22:13    4   say, gosh, this makes sense.       Something changed hands, and

10:22:17    5   this is how much money changed hands in exchange for it.

10:22:21    6               So I tried to look at the real world as much as

10:22:23    7   possible.

10:22:23    8   Q.   Did you use the same Georgia-Pacific case analysis that

10:22:29    9   Mr. Dell used in his analysis?

10:22:31   10   A.   Yes, I did.    I looked at and considered all 15 of the

10:22:36   11   factors.     I wrote a very lengthy report on them, as well.

10:22:40   12   Q.   Now, before we dive deeper into that lengthy report

10:22:43   13   that you mentioned, can you give the jury a preview of what

10:22:47   14   your ultimate conclusions were after going through each of

10:22:49   15   those 15 Georgia-Pacific factors?

10:22:51   16   A.   Yes.    Related to the '450 and the '338 patents, we'll

10:22:59   17   call them the Casio patents, it's my opinion that a

10:23:04   18   reasonable royalty would be a lump sum royalty of no more

10:23:07   19   than $1.15 million.

10:23:11   20               And then related to the '311 patent, the Atmel

10:23:14   21   patent, it's my opinion that a reasonable royalty would be

10:23:19   22   a lump sum of no more than $500,000.

10:23:24   23   Q.   And, Mr. Martinez, I heard you mention, and we see up

10:23:27   24   on the screen, the words "lump sum" in two different

10:23:31   25   places.     Can you explain to the jury what you mean by lump
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 16 of 117 PageID #: 16064
                                                                                     746



10:23:34    1   sum reasonable royalty?

10:23:35    2   A.   Sure.   A lump sum royalty is just like it sounds.           You

10:23:40    3   pay a fixed amount and you get rights for a fixed term.              In

10:23:46    4   this case, it would be for the term of the patents for as

10:23:49    5   long as the patents are valid.        So you pay a fixed amount,

10:23:53    6   and you get rights until that patent expires.

10:23:56    7   Q.   Mr. Martinez, I'm going to direct your attention now to

10:23:58    8   what we're calling the Casio patents.         Which patents are we

10:24:01    9   talking about when we're talking about the Casio patents?

10:24:03   10   A.   Again, that's the '450 and the '338 patents.

10:24:05   11   Q.   When would the hypothetical negotiation for the Casio

10:24:10   12   patents have taken place?

10:24:11   13   A.   That hypothetical negotiation would have taken place in

10:24:16   14   May of 2013.

10:24:17   15   Q.   And looking at the screen, who is -- who do we see at

10:24:21   16   the table at that negotiation?

10:24:22   17   A.   So at that negotiation would be Casio, the owner --

10:24:27   18   assignee of those patents at that point in time, as well as

10:24:32   19   Samsung Display as the licensee.

10:24:33   20   Q.   Now, you were here just now for Mr. Kim's testimony; is

10:24:37   21   that correct?

10:24:37   22   A.   I was, yes.

10:24:38   23   Q.   And you heard Mr. Ward talked to Mr. Kim about big

10:24:42   24   companies and small companies and how Samsung deals with

10:24:45   25   each.   Did you hear that testimony?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 17 of 117 PageID #: 16065
                                                                                     747



10:24:46    1   A.   I did, yes.

10:24:47    2   Q.   Who's at the -- who's at this table, big companies or

10:24:52    3   small companies?

10:24:52    4   A.   These are both objectively large companies, yes.

10:24:56    5   Q.   And so what should the jury be considering in

10:24:59    6   considering the hypothetical negotiation about the size of

10:25:01    7   the companies at the table?

10:25:02    8   A.   Well, I think you just -- you have to put yourself in

10:25:08    9   the position that these are two large companies, two

10:25:11   10   sophisticated technology companies that would be at this

10:25:13   11   negotiating table.

10:25:13   12   Q.   And does Mr. Dell actually agree with you on that

10:25:17   13   point?

10:25:17   14   A.   He does.

10:25:17   15   Q.   Were you also in the courtroom when Mr. Padian

10:25:21   16   testified?

10:25:22   17   A.   I was, yes.

10:25:23   18   Q.   Now, I believe we heard some testimony that -- from

10:25:29   19   Mr. Padian -- Padian, excuse me, and I'll quote:            We don't

10:25:33   20   believe Casio really knew the amount of infringement that

10:25:36   21   was out there or the value of the patents they had.

10:25:38   22            Did you hear that testimony?

10:25:40   23   A.   Yes, I did.

10:25:41   24   Q.   Well, how does that testimony from Mr. Padian fit in at

10:25:45   25   this hypothetical negotiation table?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 18 of 117 PageID #: 16066
                                                                                     748



10:25:47    1   A.   Well, honestly, it's irrelevant what Solas thought.

10:25:53    2   Solas, in May of 2013, hadn't been formed and wouldn't be

10:25:58    3   formed for about three years.       And they wouldn't have been

10:26:00    4   a factor at this negotiation, even if they did exist.

10:26:05    5   Because the law sets this up that it's going to be Casio

10:26:10    6   and Samsung Display.     And there's no dispute about that

10:26:12    7   between Mr. Dell and I.

10:26:13    8   Q.   Little bit later in Mr. Padian's testimony, I believe

10:26:18    9   we heard him call Casio a sophisticated electronics company

10:26:23   10   and an innovator in the OLED space.         Did you hear that

10:26:26   11   testimony?

10:26:27   12   A.   I did, yes.

10:26:28   13   Q.   How on earth does that mesh with the other testimony

10:26:35   14   that we just heard about them not knowing what they had?

10:26:37   15   A.   Yeah, the two don't seem to be consistent.

10:26:42   16   Q.   You ever heard the phrase "talking out of both sides of

10:26:47   17   your mouth"?

10:26:47   18   A.   Yes, I have.

10:26:48   19   Q.   Mr. Martinez, what can you tell the jury about the

10:26:52   20   relationship between -- between the hypothetical licensor,

10:26:56   21   Casio, that we see here on the left, and the hypothetical

10:26:59   22   licensee, Samsung Display?

10:27:01   23   A.   So the two were -- they knew each other.          They were --

10:27:08   24   they had -- they were not competitors.          Actually, Samsung

10:27:12   25   Display had supplied displays for Casio products.            I think
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 19 of 117 PageID #: 16067
                                                                                     749



10:27:17    1   it was Mr. Kwak that testified over a million units in the

10:27:22    2   2010/2011 time frame.

10:27:24    3             And Casio and Samsung had also entered into a

10:27:29    4   number of intellectual property licensing agreements or

10:27:32    5   assignment agreements that related to patents.            So these

10:27:35    6   two parties knew each other, and they were effectively

10:27:39    7   business partners in the market.

10:27:41    8   Q.   Thank you, sir.

10:27:42    9             MS. SMITH:   Your Honor, I believe I'm about to go

10:27:44   10   into some licensing information that's confidential, if I

10:27:48   11   can have leave to seal the courtroom, please.

10:27:49   12             THE COURT:   Based on counsel's request and the

10:27:52   13   representations made, I'm going to order the courtroom

10:27:54   14   sealed.

10:27:55   15             I'm going to direct, pursuant thereto, that those

10:27:59   16   present not subject to the protective order in this case

10:28:01   17   excuse themselves and remain outside the courtroom until it

10:28:06   18   is reopened and unsealed.

10:28:07   19             (Courtroom sealed.)

10:28:07   20             (This portion of the transcript is sealed

10:28:07   21             and filed under separate cover as

10:28:14   22             Sealed Portion No. 21.)

10:46:54   23             (Courtroom unsealed.)

10:46:55   24             THE COURT:   If you'll hand the binder to the Court

10:46:57   25   Security Officer, he'll deliver it to the witness.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 20 of 117 PageID #: 16068
                                                                                     750



10:47:04    1             Once you've delivered it to the witness,

10:47:06    2   Mr. Johnston, if you'll make sure the backdoors are opened

10:47:10    3   and the public knows they may return.

10:47:13    4             All right.    Counsel, you may proceed with

10:47:48    5   cross-examination.

10:47:49    6             MR. WARD:    Thank you, Your Honor.

10:47:49    7                            CROSS-EXAMINATION

10:47:49    8   BY MR. WARD:

10:47:49    9   Q.    Good morning, Mr. Martinez.

10:47:51   10   A.    Good morning, Mr. Ward.

10:47:53   11   Q.    You and I have met before, have we not?

10:47:55   12   A.    We have.

10:47:55   13   Q.    And I was trying to think back, was the last time we

10:47:59   14   saw each other about three and a half years ago in this

10:48:01   15   courtroom?

10:48:01   16   A.    Might have been, yes.

10:48:03   17   Q.    All right.   We can at least agree on what the law is

10:48:06   18   that applies in this case for damages?

10:48:11   19   A.    Well, I'm not a lawyer, so I feel a little bit

10:48:15   20   disadvantaged by that.      So I know what my understanding of

10:48:18   21   my obligations are under the caselaw, at least I think I

10:48:22   22   do.

10:48:22   23             MR. WARD:    Could we see the patent damages

10:48:25   24   statute, Mr. Wietholter?

10:48:29   25   Q.    (By Mr. Ward)    Let's focus on that top paragraph.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 21 of 117 PageID #: 16069
                                                                                     751



10:48:36    1               You were here for opening statements, weren't you?

10:48:38    2   A.   I was, yes.

10:48:39    3   Q.   And you agree that the jury has to decide what amount

10:48:43    4   to award, if any, the claimant damages adequate to

10:48:48    5   compensate for the infringement, but in no event less than

10:48:51    6   a reasonable royalty for the use made of the invention by

10:48:53    7   the infringer.     Correct?

10:48:54    8   A.   Correct.

10:48:55    9   Q.   And you emphasized reasonable.       It's got to be

10:48:59   10   reasonable, correct?

10:49:00   11   A.   Yes.

10:49:01   12   Q.   But it's also got to be based upon the use made of the

10:49:05   13   invention by the infringer, correct?

10:49:06   14   A.   Absolutely, that's Georgia-Pacific Factor 11.

10:49:09   15   Q.   And in all the slides we just saw you walk through,

10:49:12   16   there wasn't a single citation to the number of infringing

10:49:15   17   units that have been sold by Samsung, correct?

10:49:18   18   A.   That's correct.

10:49:19   19   Q.   And you've got to assume infringement, correct?

10:49:22   20   A.   I do, yes.

10:49:23   21   Q.   And you've got to make sure that the royalty is

10:49:27   22   reasonable for the use made of the invention, correct?

10:49:30   23   A.   Yes, I do.

10:49:32   24   Q.   You didn't count units, and you didn't look at total

10:49:35   25   revenue in any of the slides you just presented to the
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 22 of 117 PageID #: 16070
                                                                                     752



10:49:38    1   jury, did you?

10:49:39    2   A.   That's correct.

10:49:39    3   Q.   But you're telling them that you arrived at a

10:49:45    4   reasonable royalty based upon the use by Samsung of the

10:49:48    5   invention?

10:49:49    6   A.   Yes.

10:49:49    7   Q.   And you talked about real world, and you've got to be

10:49:54    8   objective, right?

10:49:55    9   A.   Yes.

10:49:55   10   Q.   As an expert in this case, you're objective, correct?

10:49:59   11   A.   Yes.

10:50:01   12   Q.   Let the chips fall where they may.        You'll follow the

10:50:05   13   evidence.    Doesn't matter who you're working for, the

10:50:08   14   answer is the answer.      Correct?

10:50:09   15   A.   Yes.

10:50:10   16   Q.   And that's what you did in this case?

10:50:11   17   A.   I looked at the record, and I formulated my opinion

10:50:15   18   based on the record.

10:50:16   19   Q.   But unlike anything in the real world -- and you told

10:50:22   20   us you had been at negotiations, correct?

10:50:24   21   A.   Correct.

10:50:24   22   Q.   Did you ever have someone sitting across the table from

10:50:29   23   you ask for a written admission from -- was it Southwestern

10:50:33   24   Bell that you were working for?

10:50:34   25   A.   SBC.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 23 of 117 PageID #: 16071
                                                                                     753



10:50:35    1   Q.   SBC.   Did they say, Mr. Martinez, will you put in

10:50:39    2   writing that you infringe our patents and that they're all

10:50:42    3   valid?

10:50:43    4   A.   Did anyone ever ask me that?

10:50:45    5   Q.   Yes, sir.

10:50:45    6   A.   No, they didn't.

10:50:46    7   Q.   Would you have done that if you were negotiating on

10:50:48    8   behalf of SBC?

10:50:50    9   A.   It really depends on the context.        I mean, if I had

10:50:53   10   factual basis that my company was, in fact, using the

10:50:56   11   technology, I don't think there's any problem asserting to

10:51:01   12   that.

10:51:01   13   Q.   Well, tell the jury how many times in those real-world

10:51:04   14   negotiations you wrote down on a piece of paper, we

10:51:07   15   infringe your patents that you're asserting, and they're

10:51:10   16   valid, and slid it across the table and said, you can use

10:51:13   17   it against me?

10:51:13   18   A.   That doesn't happen in the real world, and I don't

10:51:16   19   think I ever did that.      But I think I would still -- I have

10:51:20   20   my integrity to think about.       And, you know, if my

10:51:24   21   technical people told me that we were using the technology,

10:51:28   22   we would negotiate with that understanding.

10:51:29   23   Q.   But you'd negotiate; you wouldn't make that admission,

10:51:33   24   correct?

10:51:33   25   A.   I mean, I can't imagine wanting to make that admission,
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 24 of 117 PageID #: 16072
                                                                                     754



10:51:38    1   I give you that.     But, you know, I think you have to go

10:51:41    2   into negotiations in an honest and straightforward way.

10:51:47    3   Q.   But in this courtroom, you have to assume that Samsung

10:51:52    4   Display, Samsung, and Samsung Electronics of America admit

10:51:56    5   that they infringe valid patents to do your analysis, don't

10:51:56    6   you?

10:52:00    7   A.   Yeah, I have to make the assumption, as every damages

10:52:04    8   expert does in every one of these patent cases.            You have

10:52:08    9   to assume that the patents are infringed.

10:52:09   10   Q.   And that's a fundamental assumption, isn't it?

10:52:13   11   A.   Yeah, it's one of the things we have to start with,

10:52:19   12   yes.

10:52:19   13              THE COURT:    Let's both of you try to slow down,

10:52:22   14   please.

10:52:22   15   Q.   (By Mr. Ward)      One of the big areas of disagreement

10:52:24   16   between you and Mr. Dell is he says, apply a running

10:52:27   17   royalty, and you say, no, apply a lump sum, correct?

10:52:30   18   A.   Correct.

10:52:36   19   Q.   And you're telling the jury that you arrived at the

10:52:39   20   lump sum for the '450 and the '338 of 1.15 million,

10:52:44   21   correct?

10:52:44   22   A.   A lump sum of no more than 1.15 million, yes.

10:52:49   23   Q.   No more than.      And that happens to be exactly what

10:52:52   24   Solas paid, correct?

10:52:53   25   A.   Well, again, it's what Solas paid for 724 -- 725
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 25 of 117 PageID #: 16073
                                                                                     755



10:52:58    1   patents.     So on a per-patent basis, on average, that's

10:53:01    2   about $1,600.00 per patent.

10:53:03    3   Q.   Okay.    So you're right, it's for all the patents.          And

10:53:08    4   so you -- you're telling the jury that you sat down, you

10:53:12    5   did this analysis.     It took you months, right?

10:53:15    6   A.   Yes.

10:53:15    7   Q.   You went through all the documents, you went through

10:53:18    8   all the depositions, you considered all the evidence,

10:53:22    9   right?

10:53:22   10   A.   Yeah, I tried to, yes.

10:53:24   11   Q.   And just based upon your independent review of all that

10:53:28   12   evidence, the amount of damages you came up to was exactly

10:53:33   13   equal to what they paid for all these patents?

10:53:36   14   A.   Well, that's not a fair characterization of what I did.

10:53:40   15   Q.   Well, it does happen to equal exactly what they paid

10:53:43   16   for the patents, correct?

10:53:44   17   A.   Well, again, they paid 1.15 million for 724 patents.

10:53:51   18   So on average, they paid $1,600.00 per patent.            So what I

10:53:55   19   did was I looked at all the Georgia-Pacific factors, as I'm

10:54:00   20   required to do, and I have a lengthy analysis about it, and

10:54:03   21   I looked at the assumptions I have to make about

10:54:06   22   infringement and validity, which tend to have upward

10:54:09   23   influences, and I looked at the other factors, including

10:54:11   24   the other patents that are required to make the products.

10:54:16   25               And so I looked at all of that, and that's what I
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 26 of 117 PageID #: 16074
                                                                                     756



10:54:20    1   did.   And I came to an opinion that I've already stated.

10:54:23    2   Q.   And so are you telling the jury that it's just a

10:54:26    3   coincidence that that number, 1.15 million, just happened

10:54:30    4   to be what Solas paid for this patent portfolio?

10:54:32    5   A.   No, I'm not -- it's not a coincidence.         Obviously I

10:54:37    6   used that number, the $1.15 million number, because it's a

10:54:41    7   ceiling, right, it's an absolute ceiling.          They paid on

10:54:45    8   average $1,600.00 for these two patents, so they spent

10:54:49    9   $3,200 on average for these two patents.

10:54:51   10            To get a return of the entire payment they paid

10:54:55   11   for all of them is an exceptional return on their

10:54:58   12   investment, and I've considered that.

10:55:00   13            MR. WARD:    Your Honor, I object to everything

10:55:02   14   after, no, it was not a coincidence, as non-responsive.

10:55:08   15            THE COURT:     Sustained.

10:55:08   16            You need to limit your answers to the questions

10:55:11   17   asked, Mr. Martinez.

10:55:12   18            THE WITNESS:     Yes.

10:55:13   19            THE COURT:     Ms. Smith is going to get a chance to

10:55:15   20   ask you more questions, as you well understand.            So limit

10:55:18   21   your answers to the questions asked during

10:55:20   22   cross-examination.

10:55:21   23            Let's continue.

10:55:22   24   Q.   (By Mr. Ward)    And so did you just say that the

10:55:25   25   purchase price was an absolute ceiling for the damages in
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 27 of 117 PageID #: 16075
                                                                                     757



10:55:29    1   this case?    Is that what you just said, Mr. Martinez?

10:55:32    2   A.   I did just say that, yes.

10:55:35    3   Q.   So that absolute ceiling would also apply, in your

10:55:41    4   opinion, to your damages analysis of the '311 patent,

10:55:45    5   correct?

10:55:45    6   A.   Yeah, my logic is consistent between the two sets of

10:55:50    7   patents.

10:55:50    8   Q.   You applied the purchase price as a ceiling for damages

10:55:55    9   for both the '450 and the '338 and the '311, correct?

10:56:04   10   A.   No.

10:56:05   11   Q.   Now, is it correct that you work for Plaintiffs and

10:56:11   12   Defendants about 50 percent -- 50/50?

10:56:14   13   A.   Yeah, approximately, yes.

10:56:15   14   Q.   And you apply the same approach regardless of who

10:56:21   15   you're working for, correct?

10:56:22   16   A.   Yes.   I look at the facts consistent with the

10:56:25   17   particular circumstances of each case, and I apply the

10:56:29   18   Georgia-Pacific factor, as well as this 35 U.S.C. 284 code.

10:56:35   19   Q.   And I think you said you've testified about a dozen

10:56:38   20   times?

10:56:39   21   A.   Approximately, yes.

10:56:40   22   Q.   And isn't it true that you've testified that, generally

10:56:46   23   speaking, a lump sum is more efficient; both parties know

10:56:51   24   the certainty at the outset of the arrangement exactly what

10:56:53   25   the license fee is?     Does that sound familiar?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 28 of 117 PageID #: 16076
                                                                                     758



10:56:59    1   A.    It wouldn't surprise me if I said that, because that's

10:57:03    2   true.

10:57:03    3   Q.    And you were working for a Defendant in a case called

10:57:06    4   LifeNet Health versus Lifecell Corporation.           Do you

10:57:10    5   remember that?

10:57:10    6   A.    Barely.     I know I worked on that case, but I don't --

10:57:13    7   yeah.

10:57:13    8   Q.    Okay.     But that's -- sounds like something you'd say?

10:57:16    9   A.    Yeah, I believe that.      I believe that they're -- you

10:57:17   10   just stated one of the benefits of a lump sum.

10:57:19   11   Q.    And you -- you believe, generally speaking, a lump sum

10:57:22   12   is more efficient, correct?

10:57:24   13   A.    It depends on the facts and circumstances, but, yes, a

10:57:30   14   lump sum does not require a lot of the other monitoring

10:57:33   15   that a running royalty requires.

10:57:34   16   Q.    If you would -- I want you to refresh your

10:57:38   17   recollection.       If you'd look in your binder there, there's

10:57:40   18   a transcript from the LifeNet Health versus LifeCell

10:57:45   19   Corporation, and you can go to Page 1419, Lines 19 through

10:57:50   20   20.     And then I'll ask you that question again.

10:57:51   21   A.    I'm sorry, could you repeat the page?

10:57:54   22   Q.    Sure.     1419, 1-4-1-9.

10:58:00   23              THE COURT:    And, Mr. Ward, there's no need to

10:58:02   24   specify the parties in that prior litigation.           Just say the

10:58:05   25   prior lawsuit.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 29 of 117 PageID #: 16077
                                                                                     759



10:58:06    1               MR. WARD:   Okay.

10:58:08    2   Q.   (By Mr. Ward)      The prior lawsuit.

10:58:09    3   A.   Okay.    1419?

10:58:11    4   Q.   Yes, sir.

10:58:15    5   A.   I'm sorry, which lines did you want me to look at?

10:58:19    6   Q.   You can look at the question and then the answer.            Your

10:58:22    7   answer goes on for a couple of pages, but I was focused on

10:58:25    8   19 to 20 -- I'm sorry, 19 to 21.        But we can read anything

10:58:31    9   you want to read, if you want to put it in context.

10:58:34   10   A.   Okay.

10:58:35   11   Q.   Does that refresh your recollection?

10:58:38   12   A.   I'm sorry, I just haven't -- I barely got through the

10:58:41   13   question.

10:58:42   14   Q.   I'm sorry.

10:58:53   15   A.   Yes, it does.

10:58:54   16   Q.   And then if you go on to the next page, you described

10:58:58   17   it as very eloquent in its simplicity, talking about the

10:59:06   18   lump sum, correct?

10:59:07   19   A.   Yes.

10:59:08   20   Q.   Generally speaking, it's much easier.         There's no

10:59:12   21   monitoring that has to go on during the course of the

10:59:14   22   arrangement.      It's very eloquent.    Correct?

10:59:17   23   A.   Yes.

10:59:17   24   Q.   And you're speaking about the lump sum approach there,

10:59:20   25   correct?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 30 of 117 PageID #: 16078
                                                                                     760



10:59:20    1   A.   Yes, I am.

10:59:21    2   Q.   And you were working for the Defendant in that case,

10:59:25    3   correct?

10:59:25    4   A.   Yes, I was.

10:59:25    5   Q.   Now, when we met three and a half years ago in this

10:59:33    6   courtroom, you were working for the Plaintiff, correct?

10:59:35    7   A.   That's correct.

10:59:35    8   Q.   And, actually, my partner, Wes Hill, was the one who

10:59:41    9   questioned you during that case, correct?

10:59:43   10   A.   Yeah, we were working together with your firm, yes.

10:59:45   11   Q.   You were working together.      Did you get a chance to

10:59:49   12   review the Elbit transcript before you came to testify

10:59:52   13   today?

10:59:52   14   A.   I did not, no.

10:59:53   15   Q.   Do you recall testifying that the use of a running

11:00:07   16   royalty --

11:00:07   17              MS. SMITH:    Objection, Your Honor.      This is an

11:00:09   18   improper use of a prior legal proceeding, it violates a

11:00:13   19   MIL, and he's not using it as impeachment.

11:00:16   20              THE COURT:    What's your response, Mr. Ward?

11:00:17   21              MR. WARD:    Your Honor, the MIL reaches litigation

11:00:19   22   involving the parties.      This is a prior statement by this

11:00:23   23   witness that is directly inconsistent with what he's

11:00:26   24   testified to, and I just want to ask him about it.

11:00:28   25              THE COURT:    Well, it is in the nature of
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 31 of 117 PageID #: 16079
                                                                                     761



11:00:33    1   impeachment as a prior inconsistent statement, or I assume

11:00:38    2   it will be.

11:00:39    3              You can continue, Mr. Ward.      There's no need to

11:00:45    4   specify the prior lawsuit from which it came.           Just make it

11:00:49    5   clear to the jury that an earlier time while under oath

11:00:53    6   this was a statement that this witness made.

11:00:55    7              MS. SMITH:    Thank you, Your Honor.

11:00:55    8              THE COURT:    It's a direct impeachment as an

11:00:59    9   inconsistent statement in that context, and there's no need

11:01:01   10   to be more specific.

11:01:02   11              MR. WARD:    Okay.

11:01:02   12              THE COURT:    The objection is overruled.

11:01:04   13   Q.   (By Mr. Ward)      And, Mr. Martinez, if you want to

11:01:09   14   refresh your recollection, I know it's been a little while.

11:01:13   15   You can go to Page 72 of that transcript and read Lines 8

11:01:17   16   to 21.

11:01:49   17   A.   Yeah, I've read Line 21.      I'm sorry.

11:01:52   18   Q.   Okay.   And so am I correct that you previously

11:01:55   19   testified that when using the unit rate -- and that's

11:01:59   20   running royalty, correct?

11:02:00   21   A.   Yes, a unit rate is a running -- form of running

11:02:03   22   royalty.

11:02:03   23   Q.   That's sort of the eloquence of a unit rate, correct?

11:02:13   24   Line 13?

11:02:14   25   A.   Oh, I'm sorry, I was reading the wrong line then.            I
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 32 of 117 PageID #: 16080
                                                                                     762



11:02:18    1   thought you were looking at Line 21.         Yes, that's right.

11:02:22    2   Q.   You sort of pay as you go, you don't pay for units you

11:02:26    3   don't sell, and you just pay for the units you do sell,

11:02:30    4   right?

11:02:30    5   A.   Yes, in this context, yes, this is appropriate, yes.

11:02:34    6   Q.   And you said, so if a company is wildly successful and

11:02:37    7   sells 5 million units or 3.7 million units, typically

11:02:42    8   they're not averse to paying their fair share to the

11:02:47    9   technology owners.       So what I'm using is the unit rate.

11:02:49   10   I'm not really comparing it to the overall payments on this

11:02:56   11   agreement.

11:02:56   12               Is that what you said?

11:02:57   13   A.   Yes, that's what you said.

11:02:59   14   Q.   So is it fair to summarize that testimony that when you

11:03:07   15   testified for the Defendant, the lump sum was the eloquent

11:03:12   16   approach, and then when you testified for the Plaintiff,

11:03:14   17   the running royalty was the eloquent approach?            Fair?

11:03:18   18   A.   Well, yes, I used those words, but your

11:03:21   19   characterization is not fair.

11:03:22   20   Q.   Now, in your report --

11:03:29   21               MR. WARD:   You can take that down, Mr. Wietholter.

11:03:31   22   Q.   (By Mr. Ward)      In your report, you actually summarized

11:03:34   23   some of the advantages that you found that were associated

11:03:36   24   with a lump sum, correct?

11:03:38   25   A.   Yes.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 33 of 117 PageID #: 16081
                                                                                     763



11:03:41    1              MR. WARD:    And if we could see Paragraph 206 --

11:03:52    2   Q.   (By Mr. Ward)      And we don't have to read through all of

11:03:55    3   this, but these are some of the advantages of a lump-sum

11:03:59    4   royalty that you explained in your report, correct?

11:04:00    5   A.   I assume so.      Looks like my report.     But I don't have

11:04:04    6   my report in front of me.

11:04:07    7   Q.   I'll give you one.      Hold on.

11:04:10    8              MR. WARD:    May I approach, Your Honor?

11:04:11    9              THE COURT:     You may.

11:04:14   10              THE WITNESS:     Thank you.

11:04:23   11              MS. SMITH:     Your Honor, that's hearsay.      He's not

11:04:25   12   using it for impeachment, and the report is not an exhibit.

11:04:29   13   I believe previously in this case you made a similar ruling

11:04:33   14   when Mr. Haslam was trying to use the report with his

11:04:36   15   witness.

11:04:36   16              MR. WARD:    Your Honor, I'm just familiarizing

11:04:38   17   himself with this report.

11:04:39   18              THE COURT:     I haven't seen how it's going to be

11:04:41   19   used.   You may reurge your objection when we see more of

11:04:44   20   what's actually going to be offered.         But at this point,

11:04:47   21   it's premature.

11:04:48   22              MS. SMITH:     Thank you, Your Honor.

11:04:49   23   Q.   (By Mr. Ward)      And so you laid out some of the

11:04:53   24   advantages of a lump sum royalty in your report, correct?

11:04:55   25   A.   Correct.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 34 of 117 PageID #: 16082
                                                                                     764



11:04:56    1   Q.   And the citation there is at Footnote 357.

11:05:00    2              MR. WARD:   Could you pull up Footnote 357?

11:05:04    3   Q.   (By Mr. Ward)     And I don't know how you pronounce this

11:05:08    4   last name.    Is it Razgaitis?

11:05:13    5   A.   That's a good try.     I think.    That's the way I'd try.

11:05:14    6   Q.   Close enough.     Is that a book you're familiar with?

11:05:17    7   A.   Yes, this is an older edition, but, yes, I'm familiar

11:05:21    8   with it.

11:05:21    9   Q.   It's reliable?

11:05:23   10   A.   Generally speaking, it talks about patent licensing and

11:05:26   11   whatnot.

11:05:27   12   Q.   I wouldn't assume you'd cite something in your report

11:05:30   13   that you found to be unreliable?

11:05:32   14   A.   Yeah, this particular passage, yes, I found reliable.

11:05:35   15   Q.   There's other passages in that book, though, too,

11:05:39   16   aren't there?

11:05:39   17   A.   There are.

11:05:40   18              MR. WARD:   Mr. Wietholter, would you pull up the

11:05:42   19   cover of that book.

11:05:44   20   Q.   (By Mr. Ward)     That look about like the book we're

11:05:46   21   talking about Valuation and Dealmaking of Technology-Based

11:05:54   22   Intellectual Property?

11:05:54   23   A.   That's the title of the book.       I don't recall the

11:05:56   24   cover, but yes.

11:05:56   25   Q.   Okay.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 35 of 117 PageID #: 16083
                                                                                     765



11:05:57    1               MR. WARD:   Let's jump ahead, Mr. Wietholter.

11:06:07    2   Q.   (By Mr. Ward)      And you see Mr. Razgaitis is talking

11:06:13    3   about the advantages of royalties in some previous

11:06:18    4   chapters.     Do you see that?

11:06:20    5   A.   Yes.

11:06:20    6   Q.   It says:     They provide an opportunity for the seller to

11:06:23    7   receive more than the parties would have expected because

11:06:27    8   the outcome of the license has been greater than expected.

11:06:31    9   That's talking about running royalties, correct?

11:06:32   10   A.   That would be my presumption, yes.

11:06:36   11   Q.   Right.

11:06:37   12               MR. WARD:   And scroll up, Mr. Wietholter.        You're

11:06:49   13   making this tough on me.

11:07:06   14               I tell you what, I can use the document camera,

11:07:16   15   Your Honor.

11:07:16   16   Q.   (By Mr. Ward)      So there can be an opportunity for

11:07:27   17   sellers to receive more than the parties would have or

11:07:30   18   could have expected to, because the outcome of the license

11:07:32   19   has been greater than expected.        We saw that, correct?

11:07:34   20   A.   Yes.

11:07:35   21   Q.   And the seller in this case is the licensor, or Solas

11:07:41   22   in our case, correct?

11:07:42   23   A.   I'm sorry, the licensor is either Casio or Atmel.

11:07:49   24   Solas is not at the negotiation.

11:07:50   25   Q.   I'm sorry.     Casio.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 36 of 117 PageID #: 16084
                                                                                     766



11:07:54    1   A.   Yes.

11:07:54    2   Q.   And then it says:      Likewise, they can be an advantage

11:07:57    3   to the buyer if the market turns out to be much smaller

11:08:00    4   than expected.

11:08:02    5   A.   That's correct.

11:08:02    6   Q.   With royalty structure, it is more likely that both

11:08:07    7   parties will feel that they got a fair deal years later.

11:08:10    8               Is that what he wrote in his book?

11:08:13    9   A.   That's what he wrote about this, yes.

11:08:15   10   Q.   You didn't cite that section in your report, did you?

11:08:19   11   A.   I didn't, no.

11:08:20   12   Q.   Now, did you just tell the jury that we could do some

11:08:35   13   division as a reasonableness check, divide the number of --

11:08:40   14   divide the purchase price by the number of patents and come

11:08:43   15   up to a per-patent price?

11:08:45   16   A.   I didn't cite that as a reasonableness check.           What I

11:08:51   17   cited that was in response to one of your questions to say

11:08:54   18   that they were only getting back as the royalty what the

11:08:58   19   patents had been sold for.       And I was trying to make the

11:09:01   20   point that patent -- you know, when they sold 724 patents

11:09:05   21   for 1.15 million, it's very different than equating that to

11:09:09   22   the royalty for two non-exclusive licenses for that same

11:09:14   23   1.15 million.

11:09:15   24               MR. WARD:    Objection, nonresponsive.

11:09:16   25               THE COURT:    Sustained.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 37 of 117 PageID #: 16085
                                                                                     767



11:09:21    1              When you said, "I didn't cite that as I

11:09:23    2   reasonableness check," Mr. Martinez, you completely

11:09:25    3   answered the question.       And the six or seven or eight lines

11:09:28    4   that you gave after that were beyond the answer called for.

11:09:32    5              I know that this is not your first time to testify

11:09:33    6   in federal court.       I'm going to insist that you limit your

11:09:36    7   answers to the questions asked.

11:09:38    8              THE WITNESS:     Yes, Your Honor.

11:09:39    9              THE COURT:     All right.   Let's continue.

11:09:44   10   Q.   (By Mr. Ward)      You know that's an inappropriate way to

11:09:46   11   calculate reasonable royalty damages, isn't it?

11:09:49   12   A.   Doing simple division is not a thorough analysis that's

11:09:57   13   required to do damages.

11:09:58   14   Q.   You could never get on the stand and say, I added up

11:10:01   15   the number of patents, I took the purchase price and

11:10:04   16   divided it, and figured out that each patent is worth this

11:10:07   17   amount of money?     That would be entirely inappropriate,

11:10:11   18   correct?

11:10:11   19   A.   That wouldn't take into account, again, depending on

11:10:14   20   the facts and circumstances, all the caselaw that's

11:10:16   21   required, that's true.

11:10:17   22   Q.   But you've been present in Court when Mr. Padian was

11:10:20   23   being cross-examined where he was asked about the price per

11:10:24   24   patent if you took the purchase price and divided it by the

11:10:26   25   number of patents?       Weren't you present for that?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 38 of 117 PageID #: 16086
                                                                                     768



11:10:31    1   A.   I was present during his testimony.         I don't know that

11:10:33    2   I precisely recall that, but, yes, I was present for all of

11:10:37    3   his testimony.

11:10:37    4               MR. WARD:   Mr. Wietholter, can we see Slides 11

11:10:40    5   and 12?

11:10:41    6   Q.   (By Mr. Ward)      Do you recall this question and answer

11:10:43    7   now that I've shown it to you?        This is from the

11:10:48    8   cross-examination of Mr. Padian.

11:10:50    9   A.   Yes.

11:10:50   10   Q.   And that's not appropriate.       As a damages expert, you

11:10:54   11   couldn't do this, correct?

11:10:54   12   A.   Well, I could do it.      If that was my sole basis of my

11:11:00   13   opinion, then I think that I would not -- that would not

11:11:05   14   meet the standard.

11:11:07   15   Q.   Well, wouldn't you agree that one of the important

11:11:10   16   things to remember about patents is that just because you

11:11:13   17   have 10 or 20 or a hundred, it doesn't represent value.

11:11:17   18   Would you agree with that statement?

11:11:19   19   A.   Yeah.    Yes, I would.

11:11:21   20   Q.   And value comes from the technology being used, right?

11:11:25   21   A.   Right.    Value does come from the specific technology.

11:11:31   22   Q.   And so any one patent, let's say an Apple or Google

11:11:37   23   owns, that have never been licensed may be worth more than,

11:11:42   24   you know, all the other patents out there.

11:11:44   25               Do you agree with that statement?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 39 of 117 PageID #: 16087
                                                                                     769



11:11:46    1   A.   I do, yes.

11:11:47    2   Q.   So just the number of patents has no bearing on value.

11:11:51    3   You agree with that statement?

11:11:52    4   A.   I do, yes.

11:11:53    5   Q.   That's what you testified to, correct?         You've

11:11:57    6   testified to that in the past?

11:11:58    7   A.   It sounds spot on, so probably, yeah.

11:12:01    8   Q.   Yeah, the number of patents has no relationship to

11:12:04    9   value, correct?

11:12:04   10   A.   Yeah, the number -- there are many patents -- yes, yes.

11:12:18   11               MR. WARD:   Let's look at the UDC agreement,

11:12:21   12   Martinez Slide 2, Mr. Wietholter.

11:12:24   13   Q.   (By Mr. Ward)      You agree that right across the top of

11:12:28   14   the UDC/SDC or Samsung agreement, it says:           OLED Patent

11:12:35   15   License Agreement, right?

11:12:36   16   A.   Yes.

11:12:37   17   Q.   No doubt that it deals with OLED technology, correct?

11:12:41   18   A.   Again, the title says OLED in it, but I'm not in a

11:12:46   19   position to assess the technology.

11:12:48   20   Q.   Okay.

11:12:48   21               MR. WARD:   Let's go to the next slide.       No -- the

11:12:51   22   summary -- No. 1.

11:12:53   23   Q.   (By Mr. Ward)      You know that that agreement has been

11:12:56   24   extended, renewed, whatever you want to call it, all the

11:12:59   25   way up to January 2018, correct?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 40 of 117 PageID #: 16088
                                                                                     770



11:13:03    1   A.   Yes.

11:13:03    2   Q.   And it was renewed in July of 2010 and again in August

11:13:08    3   of 2011, correct?

11:13:09    4   A.   I believe July of 2010 was an amendment to the 2005

11:13:12    5   agreement.     But, yes, that was again renewed in 2011.

11:13:17    6               MR. WARD:    You can take that down, Mr. Wietholter.

11:13:19    7   Q.   (By Mr. Ward)      And -- and -- but you said the right

11:13:21    8   agreement to look at is the Casio/Samsung license, correct,

11:13:27    9   of 2012?

11:13:28   10   A.   Well, I said that there's -- there's both a license in

11:13:31   11   2012 and a sale of patents in 2012 that are relevant

11:13:36   12   because it puts -- it's related and it involve both parties

11:13:39   13   to the hypothetical.

11:13:41   14   Q.   And you said that Casio made no products that embodied

11:13:47   15   OLED technology.        They didn't make them, that's what you

11:13:51   16   testified to in 2012, correct?

11:13:52   17   A.   It's my understanding that Casio didn't.

11:13:54   18   Q.   And that there was no successful commercialization by

11:13:58   19   Cisco of anything that used these patents, the '450 and the

11:14:01   20   '338, that you were aware of?

11:14:03   21   A.   I'm sorry, did you say "Cisco"?

11:14:05   22   Q.   I might have.      I meant Casio.

11:14:08   23   A.   Okay.

11:14:09   24   Q.   I misspoke, I'm sorry.

11:14:10   25   A.   Sure, no problem.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 41 of 117 PageID #: 16089
                                                                                     771



11:14:11    1   Q.   No evidence that Casio was making products that used

11:14:15    2   the '450 or the '338 in 2012, right?

11:14:19    3   A.   Yeah, it's my understanding they didn't make products

11:14:22    4   that use those patents.

11:14:24    5   Q.   And you did an extensive review in this case, right?

11:14:28    6   A.   I tried to, yes.

11:14:29    7   Q.   Who is Toppan?

11:14:31    8   A.   I think Toppan is an entity that's involved in some

11:14:39    9   patent licensing.

11:14:41   10              MR. WARD:    Your Honor, may I approach my binder?

11:14:43   11              THE COURT:    You may.

11:14:44   12   Q.   (By Mr. Ward)      Did you ever cite any reference to

11:14:55   13   Toppan in your report?

11:14:58   14   A.   You know, I -- it wouldn't -- I don't know, I guess, is

11:15:04   15   the correct answer.

11:15:05   16   Q.   Don't you know that Toppan and Casio joined forces back

11:15:17   17   in 2010?

11:15:19   18   A.   That sounds familiar, but it's not a fact that I have

11:15:25   19   on the top of my head.

11:15:27   20   Q.   And they were seeking the early commercialization of

11:15:31   21   Organic Light-Emitting Diode, OLED, displays jointly

11:15:37   22   developed by the company named Toppan.          The two companies

11:15:40   23   decided that collaboration would be the best for the small

11:15:44   24   and medium display business.

11:15:45   25              Are you familiar with that occurring in 2010?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 42 of 117 PageID #: 16090
                                                                                     772



11:15:47    1   A.   I don't have firsthand knowledge, but that sounds like

11:15:50    2   something I learned, yes.

11:15:51    3   Q.   You did learn that?

11:15:53    4   A.   It sounds like something I might have learned, yes.

11:15:57    5   Q.   So Casio sets up a company, they join forces with

11:16:01    6   Toppan to develop OLED products in 2010.

11:16:04    7               You were aware of that when you wrote your report?

11:16:05    8   A.   Again, it's not something that I remember, but if it's

11:16:09    9   written in my report, then I would have been aware of it,

11:16:12   10   yes.

11:16:12   11   Q.   It's not written in your report, Mr. Martinez.           Let me

11:16:15   12   show you what I'm reading from.

11:16:31   13               See there, it's Casio Annual Report 2010.         Do you

11:16:40   14   see that?

11:16:40   15   A.   I do, yes.

11:16:42   16   Q.   And if we go to Page 45 of the report, do you see,

11:16:53   17   right down here, No. 3?      Did I read that correctly to you?

11:16:59   18   A.   Looks like you did, yes.

11:17:00   19   Q.   So you've got Casio entering this business to develop

11:17:07   20   OLED technologies, correct?

11:17:10   21   A.   Yes.

11:17:11   22   Q.   It might not be wanting to sell its patents in 2012

11:17:17   23   that relate to OLED technology, correct?

11:17:21   24   A.   I don't know what they would have wanted to do.           I

11:17:24   25   don't know their strategy.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 43 of 117 PageID #: 16091
                                                                                     773



11:17:25    1   Q.   But if they were not successful in business five or six

11:17:34    2   years later, they might want to sell those patents,

11:17:38    3   correct?

11:17:38    4   A.   That's certainly possible, yes, and we know that they

11:17:43    5   did sell those patents.

11:17:44    6   Q.   And you described the patents that were covered in the

11:17:52    7   2012 agreement as OLED and LCD display patents, correct?

11:17:57    8   A.   I think I characterized them based on the language in

11:18:01    9   the license, yes.

11:18:03   10              MR. WARD:   And if we could look at Table 6, the

11:18:06   11   summary from Mr. Martinez's report.

11:18:11   12   Q.   (By Mr. Ward)     Do you see right here:      SMD licensee,

11:18:22   13   LCD/OLED displays.      That's how you characterized them in

11:18:27   14   your report, correct?

11:18:28   15   A.   That's correct.

11:18:34   16              MR. WARD:   You can take that down.       Thank you,

11:18:36   17   Mr. Wietholter.

11:18:45   18   Q.   (By Mr. Ward)     Let's jump ahead to Clairvolex.        You

11:18:47   19   talked about that Clairvolex document.          Remember that,

11:18:51   20   Clairvolex's ratings?

11:18:52   21   A.   Yes, I remember mentioning Clairvolex in my direct

11:18:55   22   testimony.

11:18:55   23   Q.   And you -- I think you told the jury that you wanted to

11:18:58   24   give a fair assessment and a clear picture of what was

11:19:02   25   happening in this case, right?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 44 of 117 PageID #: 16092
                                                                                     774



11:19:04    1   A.   What I -- my testimony was, is that I think, Clairvolex

11:19:08    2   and Houlihan Lokey, the advisors for Casio, were trying to

11:19:12    3   give the parties to the negotiation -- the parties that

11:19:16    4   were possibly buying these patents or -- a clear picture.

11:19:21    5             So it wasn't -- I wasn't trying to give them a

11:19:24    6   clear picture.    I think it was Clairvolex that was trying

11:19:26    7   to give them a clear picture.

11:19:29    8   Q.   Are you trying to be fair and clear with the jury,

11:19:31    9   though?

11:19:31   10   A.   Yes, I'd like to be.

11:19:33   11             MR. WARD:    Let's look at DDX-7.0019.

11:19:37   12   Q.   (By Mr. Ward)     Now, did you say on direct that this was

11:19:39   13   some of the feedback?

11:19:40   14   A.   I believe I did, yes.

11:19:41   15   Q.   Because there's -- one, two -- three magnifying glasses

11:19:47   16   there, correct?

11:19:48   17   A.   That's correct.

11:19:48   18   Q.   Did you see a different slide during opening?

11:19:51   19   A.   I just don't know.     Is this a memory test?       I just

11:19:59   20   don't know.

11:20:01   21             MR. WARD:    Let's see the Defendants' opening slide

11:20:04   22   DDX-1.018.

11:20:07   23   Q.   (By Mr. Ward)     Something changed.     Isn't there

11:20:10   24   something that changed?

11:20:11   25   A.   The position of the magnifying glasses changed.           I
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 45 of 117 PageID #: 16093
                                                                                     775



11:20:18    1   think the position of Clairvolex changed.

11:20:22    2   Q.   No, there's a name up there in the top left corner.            Do

11:20:25    3   you see that?

11:20:26    4   A.   Oh, yes, I do see that.

11:20:27    5   Q.   Sagacious IP.

11:20:31    6               And now let's go to your slide.      It's not there?

11:20:35    7   A.   No, it's not there.

11:20:36    8   Q.   Did you remove it?

11:20:37    9   A.   No, I didn't.

11:20:38   10   Q.   Don't know who removed it?

11:20:40   11   A.   Well, I did my slides.      I didn't refer to Sagacious in

11:20:46   12   my report, so I'm trying to stay within the bounds of my

11:20:52   13   report.

11:20:52   14   Q.   Well, but in opening statement, Samsung referred to

11:20:55   15   Sagacious, didn't they?

11:20:56   16   A.   I know I heard the term "Sagacious," yes.

11:21:00   17               MR. WARD:   Let's go back to the opening slide.

11:21:02   18   Q.   (By Mr. Ward)      So you didn't have any involvement with

11:21:05   19   the slide from opening?

11:21:06   20   A.   No.

11:21:07   21   Q.   But you did have involvement with the next slide.            This

11:21:10   22   is your slide?

11:21:11   23   A.   Yes.

11:21:11   24   Q.   And Sagacious is actually referenced in the Clairvolex

11:21:18   25   document, isn't it, 1301?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 46 of 117 PageID #: 16094
                                                                                     776



11:21:20    1   A.   Yeah, it wouldn't surprise me, and I'm happy to

11:21:26    2   elaborate.

11:21:26    3   Q.   Well, let's -- let's go look at 1301 at Page 7, Line

11:21:34    4   156.   This is a spreadsheet, and these are all those

11:21:36    5   rankings, right?        We saw some of these during your direct,

11:21:41    6   didn't we?

11:21:41    7   A.   Right.    These are the data that Clairvolex put

11:21:44    8   together, and you can see they did an extensive job, and

11:21:47    9   it's obviously hard to read on this screen.

11:21:49   10   Q.   It's hard to read, isn't it?

11:21:51   11   A.   Yes.

11:21:52   12               MR. WARD:    Let's zoom in to see how they ranked

11:21:55   13   the '311 patent.

11:21:57   14   Q.   (By Mr. Ward)      All right.   So you see Row 156, '311.

11:22:05   15               MR. WARD:    And can we move over to see where

11:22:08   16   Sagacious or Sagacious's ranking here is.

11:22:14   17   Q.   (By Mr. Ward)      And this is 461 patent assets, right?

11:22:18   18   A.   This is, yeah, part of the XSense portfolio.           I can't

11:22:24   19   remember the exact number, but this is the XSense portfolio

11:22:26   20   we were looking at, I believe.

11:22:30   21   Q.   And do you see right there, '311 rank in Sagacious

11:22:35   22   list, No. 8 on short list out of the 461 patents?

11:22:39   23   A.   Yes, I do see that.

11:22:40   24   Q.   Were you able to see it when you were preparing your

11:22:43   25   report?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 47 of 117 PageID #: 16095
                                                                                     777



11:22:43    1   A.   I don't recall seeing this when I was preparing my

11:22:47    2   report, but I certainly looked at this document.            I didn't

11:22:50    3   reference Sagacious in my report.

11:22:52    4   Q.   But given a fair and clear picture, for some reason,

11:22:57    5   Sagacious dropped off of the slide from opening, to your

11:22:59    6   presentation, right?

11:23:00    7   A.   Again, I didn't have anything to do with the opening

11:23:05    8   slides, so...

11:23:06    9   Q.   It disappeared.    Someone took it off, right?         Not you?

11:23:11   10   A.   Well, I didn't take it off because I wasn't dealing

11:23:14   11   with the slides.    But, generally, my slides represent what

11:23:17   12   I did in my report, and I didn't talk about Sagacious in my

11:23:20   13   report.

11:23:20   14   Q.   No, sir, you didn't, but they had a different opinion

11:23:23   15   than Clairvolex and Houlihan Lokey, correct?

11:23:25   16   A.   Right, they had a different opinion.         They ranked it

11:23:29   17   No. 8 out of the 12.     I think, that -- the 12 patents that

11:23:33   18   were actually sold to Solas.

11:23:35   19   Q.   So not everyone thought it was a mangy horse, did they?

11:23:40   20   A.   Well, I mean, it's all relative.        But certainly 8 out

11:23:46   21   of 12.

11:23:49   22   Q.   Now, did you look at what Clairvolex was charging for

11:23:52   23   these services of ranking these 461 patents?

11:23:56   24   A.   I don't -- I don't know precisely.        I think they were

11:24:01   25   paid a percentage or paid a fee.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 48 of 117 PageID #: 16096
                                                                                     778



11:24:02    1   Q.   You ever heard the saying "you get what you pay for"?

11:24:06    2   A.   I have heard that, yes.

11:24:08    3            MR. WARD:     All right.    Let's look at DTX-249.

11:24:15    4   Q.   (By Mr. Ward)    And if you look at the top, this is the

11:24:21    5   Master Service Agreement between Clairvolex and -- I'm

11:24:30    6   trying to find the client here -- oh, it says "client"?

11:24:37    7            MR. WARD:     Let's jump ahead to Exhibit A, Page 1

11:24:40    8   and 2 of this.    It looks like this is their general

11:24:44    9   agreement -- go back to the first page, please,

11:24:47   10   Mr. Wietholter.      I'm sorry.

11:24:49   11   Q.   (By Mr. Ward)    It looks like this is their form

11:24:54   12   agreement, does it not?      Because there's no name, it says

11:25:00   13   "between company and Clairvolex, Inc."?

11:25:02   14   A.   Sure, I'll take your word for that.

11:25:05   15            MR. WARD:     And if we go to Exhibit A, Page 2.

11:25:14   16   Q.   (By Mr. Ward)    For Phase 1 --

11:25:17   17            MR. WARD:     You can blow that up, please,

11:25:20   18   Mr. Wietholter.

11:25:21   19   Q.   (By Mr. Ward) -- it takes four to six weeks, and they

11:25:24   20   charge $75 per asset.      Do you see that?

11:25:27   21   A.   I do see that, yes.

11:25:34   22            MR. WARD:     And can we find where -- all the

11:25:36   23   services that you get for $75, Mr. Wietholter?            Yeah.

11:25:44   24   Q.   (By Mr. Ward)    And for $75, Clairvolex says they're

11:25:47   25   going to look at the probability of prior art, whether the
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 49 of 117 PageID #: 16097
                                                                                     779



11:25:51    1   concept is fundamental, relationship to specific markets,

11:25:56    2   all these things they're going to do for you for $75 per

11:26:00    3   patent, correct?

11:26:01    4   A.   Yeah, I see product teardown.       I see a number of things

11:26:04    5   that were --

11:26:05    6   Q.   That they say they're going to do for $75?

11:26:08    7   A.   Yes, they said they were going to do product teardown

11:26:11    8   for $75.

11:26:12    9   Q.   That's quite the deal, isn't it, Mr. Martinez?

11:26:15   10   A.   Yes, it is.

11:26:17   11   Q.   All right.     All right.   Let's talk about the smallest

11:26:28   12   salable patent unit -- patent practicing unit.

11:26:29   13              You said that Mr. Dell got it wrong when he used

11:26:32   14   the OLED display module for the '311 patent, correct?

11:26:36   15   A.   Correct.

11:26:37   16   Q.   He should have just used the touch sensor, correct?

11:26:40   17   A.   Correct.

11:26:40   18   Q.   Who told you that the touch sensor practices Claim 7 of

11:26:44   19   the '311 patent?

11:26:44   20   A.   Dr. Sierros.

11:26:48   21   Q.   Dr. Sierros told you that the touch sensor alone would

11:26:51   22   practice Claim 7 of the '311 patent?

11:26:55   23   A.   Well, actually, let me put it -- let me rephrase.            I

11:26:58   24   understand and I have to assume infringement.           So I

11:27:04   25   understand Dr. Sierros believes it doesn't infringe, but I
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 50 of 117 PageID #: 16098
                                                                                     780



11:27:07    1   have to make that assumption.

11:27:08    2              So I didn't evaluate -- I'm not a lawyer.          I'm not

11:27:12    3   a patent lawyer.       I didn't look at the claims.       I don't

11:27:14    4   quite understand them.       I assume infringement.

11:27:18    5   Q.   But you looked at a touch sensor pad?

11:27:20    6   A.   You mean, I physically looked at a touch sensor pad?

11:27:24    7   Q.   Or looked at it in the documents to see what they cost,

11:27:28    8   correct?

11:27:28    9   A.   Right.   I looked at the record and I understand -- for

11:27:31   10   instance, I have an understanding based on the record of

11:27:34   11   what they costs.

11:27:35   12              MR. WARD:    Let's look at Plaintiff's Exhibit

11:27:37   13   No. 3.

11:27:38   14   Q.   (By Mr. Ward)     This is the '311 patent.       And let's --

11:27:42   15   you see that?

11:27:42   16   A.   I do, yeah.

11:27:43   17              MR. WARD:    And jump to Claim 7.

11:27:53   18   Q.   (By Mr. Ward)     Now, neither one of us are lawyers that

11:27:56   19   practice before the Patent and Trademark Office, are we,

11:27:58   20   Mr. Martinez?

11:27:58   21   A.   I know I am not.

11:28:00   22   Q.   But you can look down here and read that one of the

11:28:02   23   limitations, the last one of Claim 7 says:           One or more

11:28:07   24   computer-readable non-transitory storage media embodying

11:28:10   25   logic that is configured when executed to control the touch
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 51 of 117 PageID #: 16099
                                                                                     781



11:28:13    1   sensor.

11:28:13    2              Correct?

11:28:14    3   A.   That's how it reads, yes.

11:28:16    4   Q.   And the touch sensor panel that you looked at did not

11:28:20    5   include hardware and software for running the touch sensor,

11:28:25    6   did it?

11:28:29    7   A.   I can't say that I looked at anything.         I was

11:28:36    8   evaluating what Mr. Dell did, so I didn't make an

11:28:39    9   independent assessment other than evaluating his analysis,

11:28:41   10   and it didn't have anything specifically to do with the

11:28:44   11   physical product.

11:28:44   12   Q.   The smallest salable patent practicing unit, right?

11:28:49   13   It's got to patent the practice to account for the SSPPU,

11:28:54   14   correct?

11:28:54   15   A.   Yes, smallest salable patent practicing unit.

11:28:57   16   Q.   So whatever you look at has got to include hardware and

11:29:02   17   software, does it not, Mr. Martinez?

11:29:04   18   A.   Again, I think this is out of my area of expertise.            I

11:29:12   19   mean, I don't -- I feel for the jury, and I appreciate that

11:29:15   20   these are hard to -- I'm not exactly sure what this means,

11:29:19   21   and I would hate to impose my lay judgment on a legal

11:29:22   22   issue.

11:29:22   23   Q.   All right.   You also said he didn't do -- use the right

11:29:28   24   SSPPU for the '450 and the '338, that he should not have

11:29:32   25   used the entire OLED display module, correct?
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 52 of 117 PageID #: 16100
                                                                                     782



11:29:37    1   A.   Correct.

11:29:37    2   Q.   What was he supposed to strip out?        What pieces did he

11:29:41    3   need to strip out to get to the SSPPU?

11:29:43    4   A.   Again, my understanding is that the OLED panel itself,

11:29:46    5   not the whole OLED display, that's the appropriate SSPPU

11:29:50    6   for the Casio patents.

11:29:51    7   Q.   All right.    So what's the price difference between

11:29:53    8   those two?      Since he used the wrong one, what's the right

11:29:57    9   price?

11:29:57   10   A.   Well, we heard -- well, I don't know the right price

11:30:01   11   because I don't believe that that's the appropriate remedy

11:30:04   12   with the cost savings.

11:30:05   13   Q.   So you're just here to tell the jury that Mr. Dell got

11:30:08   14   it wrong, but you're not going to tell them what the right

11:30:11   15   number is for the smallest salable patent practicing unit,

11:30:16   16   correct?     You don't have an opinion as to what the correct

11:30:18   17   price is for the SSPPU, do you?

11:30:20   18   A.   No, I don't, but it's not relevant to my analysis or --

11:30:27   19   or -- it's not relevant.

11:30:34   20              MR. WARD:    Your Honor, I'm now going to go into

11:30:37   21   confidential information.       Request that the courtroom be

11:30:41   22   sealed.

11:30:42   23              THE COURT:    I'll order the courtroom to be sealed.

11:30:45   24   Those present and not subject to the protective order in

11:30:48   25   this case should exit and remain outside until the
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 53 of 117 PageID #: 16101
                                                                                     783



11:30:55    1   courtroom is reopened and unsealed.

11:30:58    2              (Courtroom sealed.)

11:30:58    3              (This portion of the transcript is sealed

11:30:58    4              and filed under separate cover as

12:00:30    5              Sealed Portion No. 22.)

12:00:30    6              (Courtroom unsealed.)

12:00:30    7              THE COURT:   Ladies and gentlemen, you have now

12:00:32    8   heard all the evidence in this case.         There are several

12:00:38    9   things that I need to take up with counsel that have to be

12:00:42   10   dealt with outside of your presence before I will be in a

12:00:45   11   position to give you my final instructions and ask you to

12:00:50   12   then hear closing arguments from the attorneys and after

12:00:55   13   that retire to the jury room and deliberate on the verdict.

12:00:57   14              I hope to be in a position to start with my final

12:01:00   15   instructions to you in the early to midpart of this

12:01:04   16   afternoon.    That's my best guess.

12:01:07   17              It's 12:00 o'clock now.      I'm advised by

12:01:09   18   Ms. Clendening that your lunch is waiting for you in the

12:01:12   19   jury room.    I'm going to simply ask that you be available

12:01:23   20   and not away from the courthouse anytime after 2:00

12:01:40   21   o'clock.

12:01:40   22              Now, this is not science; this is art.         I'm

12:01:42   23   guessing as to when I'm going to be ready.           You may have to

12:01:46   24   wait on me when you get here at 2:00 o'clock.           I may be

12:01:50   25   ready to go and be waiting on you.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 54 of 117 PageID #: 16102
                                                                                     784



12:01:51    1            But I'm basically going to give you your own time

12:01:54    2   back from now until 2:00 o'clock.        And at such point as

12:02:00    3   you're here and I'm ready, I will bring you back into the

12:02:02    4   courtroom and give you my final instructions on the law,

12:02:05    5   you'll hear closing arguments from counsel for both of the

12:02:08    6   parties, and then I'll direct you to retire and deliberate

12:02:11    7   on your verdict in this case.

12:02:13    8            We are coming to the end of the process.            It is

12:02:19    9   more important now than when we started that you follow

12:02:22   10   every instruction I've given you about your conduct.             Don't

12:02:27   11   discuss this case with anyone.        Don't discuss this case

12:02:31   12   with each other.    Don't do any research.        Don't do any of

12:02:35   13   the things I've told you not to do.         Reflect upon and make

12:02:39   14   sure that you're scrupulously following my instructions

12:02:42   15   about your conduct.

12:02:44   16            It would be a travesty to have a problem this late

12:02:47   17   in the process.    And I'm confident that you'll do that.            I

12:02:50   18   just want to remind you one last time.

12:02:52   19            I would suggest you take your notebooks with you

12:02:57   20   to the jury room over the lunch break, and what you do

12:03:01   21   between now and 2:00 o'clock, I'll leave to your good

12:03:04   22   judgment.   Just be available and in the jury room ready by

12:03:08   23   2:00 p.m.

12:03:10   24            Again, I'm not sure if I'll be ready, I'm not sure

12:03:13   25   if you'll have to wait on me, we'll just play it by ear.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 55 of 117 PageID #: 16103
                                                                                     785



12:03:18    1   But as soon as I'm prepared to give you my final

12:03:20    2   instructions and you're assembled and ready, we will get

12:03:24    3   that done.

12:03:25    4            With that, ladies and gentlemen, you're excused

12:03:27    5   for lunch and until 2:00 p.m.

12:03:29    6            COURT SECURITY OFFICER:        All rise.

12:03:31    7            (Jury out.)

12:03:33    8            THE COURT:     Be seated, please.

12:04:03    9            Mr. Martinez, you may step down, sir.

12:04:06   10            THE WITNESS:     Thank you.

12:04:08   11            THE COURT:     Counsel, it's my intention to take a

12:04:12   12   lunch break, and I'd like to have those of each trial team

12:04:21   13   back in the courtroom at or around 12:45, at which time I

12:04:27   14   plan to be back on the bench to take up motions either

12:04:31   15   party would care to offer under Rule 50(a).

12:04:34   16            I think having heard all the evidence, the Court

12:04:37   17   is in a position to have a good grasp on what Plaintiff may

12:04:42   18   move for and what Defendant may move for under Rule 50(a).

12:04:45   19            I don't need 30-page briefs.         I need an

12:04:50   20   identification of the topics you want to move on and a

12:04:54   21   succinct explanation of the reasons why you believe the

12:04:57   22   record that's fresh before all of us would support that.

12:05:00   23            I'll hear targeted argument, and then I'll give

12:05:02   24   you rulings on your motions.

12:05:03   25            After we've completed the 50(a) practice portion
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 56 of 117 PageID #: 16104
                                                                                     786



12:05:11    1   of the proceedings, then I'll conduct an informal charge

12:05:16    2   conference, and I'll do that here in the courtroom off the

12:05:19    3   record and informally.      I invite every member of each trial

12:05:24    4   team to be present.

12:05:25    5            By the same token, those of you that are going to

12:05:28    6   present closing arguments later today, you're certainly

12:05:34    7   excused at this point forward over the 50(a) practice and

12:05:38    8   over the informal charge conference portion of the day and

12:05:41    9   through the formal charge conference that will follow the

12:05:44   10   informal charge conference so that you can use that time to

12:05:48   11   prepare for closing arguments later this afternoon.

12:05:51   12            Are there questions from either side at this

12:05:55   13   juncture?

12:05:56   14            MR. FENSTER:     Your Honor, may I just inquire, when

12:05:58   15   we come back at 12:45, is it your intention to address the

12:06:01   16   50(a)s first and then the charge?

12:06:04   17            THE COURT:     Yes.

12:06:04   18            MR. FENSTER:     Thank you, Your Honor.

12:06:05   19            THE COURT:     Any questions from Defendants?

12:06:08   20            MS. SMITH:     No, Your Honor.

12:06:08   21            THE COURT:     All right.    You're excused until

12:06:14   22   12:45.

12:06:14   23            The Court stands in recess.

12:06:15   24            COURT SECURITY OFFICER:        All rise.

12:06:16   25            (Recess.)
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 57 of 117 PageID #: 16105
                                                                                     787



12:53:53    1            (Jury out.)

12:53:53    2            COURT SECURITY OFFICER:        All rise.

12:53:55    3            THE COURT:    Be seated, please.

12:57:27    4            Let me ask this, counsel, are both sides prepared

12:57:33    5   at this point to read into the record any exhibits that

12:57:36    6   were used during today's portion of the trial?            We're going

12:57:39    7   to have to get that done before I bring the jury back in.

12:57:44    8            If you're ready to do that, let's just get that

12:57:47    9   checked off our list.      If you're not, I'll come back to it

12:57:50   10   later.

12:57:51   11            MS. HENRY:    My apologies, Your Honor, I have not

12:57:56   12   thought of that.    So we are not, but we'll hurry up and

12:58:01   13   make sure that we're ready to do it before you give your

12:58:04   14   charge to the jury.

12:58:06   15            THE COURT:    All right.     We'll come back to that.

12:58:07   16            All right.    Counsel, having heard all of the

12:58:16   17   evidence in the case, the Court is prepared at this time to

12:58:18   18   take up motions from either Plaintiff or Defendants under

12:58:23   19   Rule 50(a) of the Federal Rules of Civil Procedure.

12:58:25   20            What I would request from both sides as a starting

12:58:29   21   place is for a single spokesman from each side to go to the

12:58:34   22   podium and give me a list of the substantive topics on

12:58:37   23   which you want to move under Rule 50(a).

12:58:41   24            It is common that there is often a motion on both

12:58:46   25   sides that's diametrically opposed to the other, and I can
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 58 of 117 PageID #: 16106
                                                                                     788



12:58:50    1   effectively hear argument on that same topic from both

12:58:54    2   sides concurrently.

12:58:55    3            And knowing what the topics are, allows me to

12:59:00    4   focus the argument better and more efficiently that way.

12:59:03    5            So, with that, let me ask a representative of the

12:59:07    6   Plaintiff to go to the podium and identify the topics.             I

12:59:14    7   don't want argument.     I just want an identification

12:59:16    8   substantively.

12:59:17    9            MR. UDICK:    Thank you, Your Honor.        Steve Udick

12:59:20   10   for Plaintiff.

12:59:21   11            The Plaintiff intends to move on -- 50(a) on

12:59:27   12   infringement, on invalidity -- or on validity of the '311

12:59:32   13   patent over Chen, on validity of the '450 patent, on

12:59:39   14   willfulness.

12:59:42   15            THE COURT:    On which particular patent or patents?

12:59:46   16            MR. UDICK:    Willfulness with regard to the '311

12:59:49   17   patent against all Defendants, and on damages.

12:59:56   18            THE COURT:    All right.     Let me hear a similar

12:59:58   19   identification from Defendants.

01:00:01   20            MR. DANIEL CHO:      Good afternoon, Your Honor.

01:00:03   21   Daniel Cho on behalf of Defendants.

01:00:05   22            Defendants intend to move for judgment as a matter

01:00:08   23   of law on non-infringement of the asserted claims of the

01:00:11   24   '450, the '338, and the '311 patents; and judgment as a

01:00:16   25   matter of law of no indirect infringement of the asserted
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 59 of 117 PageID #: 16107
                                                                                     789



01:00:19    1   claims of the '450, '338, and '311 patents; no willful

01:00:23    2   infringement of the '311 patent; invalidity of the asserted

01:00:27    3   claims of the '450 and '311 patents; and a JMOL of no

01:00:33    4   damages.    And, in the alternative, damages to be limited to

01:00:36    5   no more than a fully paid-up lump sum of 1,650,000.

01:00:42    6              Thank you, Your Honor.

01:00:43    7              THE COURT:    All right.   Thank you.

01:00:44    8              As I suspected, there are some areas where both

01:00:52    9   parties are moving in opposite directions that are

01:00:54   10   diametrically opposed but they cover the same substantive

01:00:59   11   areas of the case, and I can efficiently hear argument

01:01:03   12   grouped around those areas.

01:01:05   13              So let's start with the

01:01:09   14   infringement/non-infringement arguments.          And let me hear

01:01:12   15   Plaintiff's position, followed by Defendants.

01:01:21   16              And as I mentioned before we recessed for lunch,

01:01:27   17   the Court would appreciate as succinct and targeted an

01:01:31   18   argument from each side as possible.         We have a lot to

01:01:33   19   cover today, and I'm clearly aware of the evidence, having

01:01:37   20   just sat through all of it, and there's no need to go back

01:01:42   21   and refresh my recollection.

01:01:44   22              But go ahead, counsel.

01:01:47   23              MR. BUCZKO:    Good afternoon, Your Honor.        Jacob

01:01:48   24   Buczko for Plaintiff.

01:01:50   25              So proposed under Rule 50 for a verdict of literal
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 60 of 117 PageID #: 16108
                                                                                     790



01:01:51    1   infringement against Samsung, Solas has proven that

01:01:51    2   beginning in 2013 and continuing through the present,

01:01:56    3   Samsung has made, used, sold, offered to sale --

01:01:59    4            THE COURT:    Slow down, please.

01:02:01    5            MR. BUCZKO:     Yes.

01:02:02    6            -- or imported into the United States the accused

01:02:04    7   products without Solas's permission.         Solas has

01:02:06    8   demonstrated this through the testimony of at least its

01:02:09    9   expert, Mr. Credelle, Mr. Repice, and through Mr. Kwak.

01:02:14   10            In addition, Mr. Repice has admitted that it

01:02:18   11   imports the accused products in the United States and would

01:02:20   12   be liable if Solas has shown the accused devices infringe

01:02:25   13   the asserted claims of the patents.

01:02:25   14            Defendant has not introduced any contrary

01:02:27   15   testimony or any other evidence and a reasonable juror

01:02:30   16   cannot find otherwise.

01:02:31   17            Solas has proven, at least through Mr. Credelle's

01:02:36   18   testimony, its expert, Dr. Fontecchio, and Mr. Kwak's

01:02:38   19   admissions that every element of Claims 4 and 5 of the '450

01:02:42   20   patent --

01:02:42   21            THE COURT:    Counsel, you're obviously reading, and

01:02:46   22   you're going much too fast for me to follow you, please

01:02:50   23   slow down.   Even if you're reading, take your time, slow

01:02:53   24   down.

01:02:53   25            MR. BUCZKO:     Yes, Your Honor.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 61 of 117 PageID #: 16109
                                                                                     791



01:02:55    1            -- is literally found in the Galaxy Note 3, Galaxy

01:02:58    2   Note 4, Galaxy Note 4 Edge, Galaxy Note 5, Galaxy Note 8,

01:03:05    3   Galaxy S4, Galaxy S5, Galaxy S7, Galaxy S7 Edge, Galaxy S8,

01:03:14    4   and Galaxy S8 Plus devices.

01:03:17    5            Solas has also proven, at least through

01:03:20    6   Mr. Credelle's testimony and Dr. Fontecchio's and

01:03:24    7   Mr. Kwak's admissions, that every element of Claims 5 and 9

01:03:27    8   of the '338 patent is literally found in the Galaxy Note 3,

01:03:30    9   Galaxy Note 4, Galaxy Note 4 Edge, Galaxy Note 5, Galaxy

01:03:36   10   Note 8, Galaxy Note 9, Galaxy S4, Galaxy S5, Galaxy S6 Edge

01:03:46   11   Plus, Galaxy S8, Galaxy S8 Plus, Galaxy S9, and Galaxy S9

01:03:54   12   Plus.

01:03:55   13            Solas has further proven, at least through

01:03:59   14   Mr. Credelle's testimony and Dr. Fontecchio's and

01:04:02   15   Mr. Kwak's admissions, that every element of Claims 7 and

01:04:05   16   12 of the '311 patent is literally found in the Galaxy

01:04:08   17   Note 9, Galaxy Note 10, Galaxy Note 10 Plus, Galaxy S8,

01:04:16   18   Galaxy S9, Galaxy S9 Plus, Galaxy S10, Galaxy S10 Plus,

01:04:20   19   Galaxy S10 5G, Galaxy S20, Galaxy S20 Plus, Galaxy S20

01:04:28   20   Ultra, and Galaxy Z Flip.

01:04:30   21            Mr. Credelle presented hours of testimony

01:04:34   22   detailing infringement of each element of the asserted

01:04:36   23   claims of the asserted -- each of the asserted patents

01:04:39   24   using Samsung's own documents and sworn testimony from

01:04:42   25   Samsung's witnesses and referred to exhibits including:
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 62 of 117 PageID #: 16110
                                                                                     792



01:04:46    1   PTX-95, PTX-160, PTX-123, PTX-131, PTX-163, PTX-135,

01:04:57    2   PTX-16, PTX-117, PTX-142, DTX-892, DTX-989, DTX-993,

01:05:08    3   DTX-1208, and DTX-681 as just examples.

01:05:13    4            Samsung did not even attempt to provide evidence

01:05:16    5   for the majority of the asserted claim elements.            A

01:05:20    6   reasonable juror cannot find otherwise.          If there was any

01:05:24    7   contrary testimony about the evidence from Solas's

01:05:26    8   witnesses, Dr. Fontecchio --

01:05:29    9            THE COURT:    Counsel, speak up so I can hear you,

01:05:31   10   and slow down a little bit more.

01:05:33   11            MR. BUCZKO:     -- Mr. Kwak impermissibly conflicts

01:05:37   12   with this Court's Markman and summary judgment orders.

01:05:40   13            Furthermore, based on the evidence presented,

01:05:42   14   Solas has also shown indirect infringement of the asserted

01:05:45   15   claims through at least Mr. Kwak's and Mr. Kim's and

01:05:51   16   Mr. Repice's admissions that Samsung is a global company

01:05:55   17   and a global leader in the smartphones and sells its

01:05:59   18   products worldwide.

01:06:02   19            In addition, we heard testimony that Samsung files

01:06:07   20   consolidated financial statements and with SEC being the

01:06:13   21   parent and owning all of SEA and having a display arm being

01:06:19   22   SDC.

01:06:20   23            Solas has proven that it owns the '450, '338, and

01:06:24   24   '311 patents through at least the testimony of Mr. Gerry

01:06:29   25   Padian and Exhibits PTX-550 and PTX-549.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 63 of 117 PageID #: 16111
                                                                                     793



01:06:32    1            Defendants have not introduced any contrary

01:06:34    2   testimony or other evidence, and a reasonable juror cannot

01:06:38    3   find otherwise.

01:06:39    4            THE COURT:    All right.     Let me hear Defendants'

01:06:40    5   response.     And I'd like to hear Defendants' arguments on

01:06:47    6   both literal and indirect infringement.

01:06:49    7            MR. AUSTIN:     Your Honor, Tarek Austin for

01:07:03    8   Defendants.

01:07:03    9            THE COURT:    Counsel, would you remove your mask?

01:07:07   10   I'll hear you a lot clearer if we don't have to listen

01:07:11   11   through the material.

01:07:12   12            MR. AUSTIN:     Thank you, Your Honor.

01:07:13   13            I'll address the motion for the judgment as a

01:07:15   14   matter of law on the non-infringement of the '450 and the

01:07:18   15   '338 patents, and then I'll hand over to my colleague

01:07:21   16   for -- to address the '311.

01:07:22   17            THE COURT:    That's fine.

01:07:24   18            MR. AUSTIN:     We would submit, Your Honor, that as

01:07:27   19   for non-infringement of the '450 patent, Solas has failed

01:07:32   20   to provide sufficient evidence that Samsung's products meet

01:07:36   21   the following limitations:

01:07:38   22            First, the first electrode connected to the drive

01:07:42   23   transistor and selection transistor.         In the accused

01:07:46   24   products, as we -- as we heard, the alleged drive

01:07:52   25   transistor is T1, the alleged selection transistor is T3.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 64 of 117 PageID #: 16112
                                                                                     794



01:07:57    1            The testimony from both Mr. Credelle and

01:08:03    2   Dr. Fontecchio made clear that it's undisputed that there's

01:08:06    3   an intervening transistor, T6, between the alleged drive

01:08:13    4   transistor and alleged selection transistor.

01:08:16    5            We would also submit that Dr. Fontecchio's

01:08:19    6   testimony established that the claims require a physical

01:08:23    7   connection as opposed to an electrical connection, as

01:08:30    8   Mr. Credelle testified.

01:08:31    9            We also submit that Samsung's products fail to

01:08:38   10   meet the limitation of an electroluminescent material

01:08:42   11   formed so as to cover the transistors.          In this respect, we

01:08:49   12   would submit that Mr. -- that Solas failed to provide

01:08:53   13   adequate proof of infringement, insofar as Mr. Credelle

01:08:59   14   himself testified during cross-examination that he did not

01:09:03   15   know the precise boundaries of where the electroluminescent

01:09:08   16   material lays; and, therefore, his testimony that the

01:09:19   17   electroluminescent material necessarily covers the

01:09:22   18   transistors is unreliable.

01:09:25   19            Finally, Your Honor, with respect to the '450, we

01:09:31   20   would submit that Solas has failed to provide

01:09:34   21   particularized product-specific evidence of infringement.

01:09:41   22            In Mr. Credelle's direct examination, Mr. Credelle

01:09:47   23   provided exemplary -- showed to the jury exemplary products

01:10:02   24   and then, at the very end of his presentation, identified

01:10:06   25   the exhibits he was relying on, but that he did not
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 65 of 117 PageID #: 16113
                                                                                     795



01:10:10    1   actually show the GDS files for every single product,

01:10:16    2   which, in our view, is necessary for the jury to assess on

01:10:19    3   infringement.

01:10:19    4            With respect to the '338 patent, Your Honor, we

01:10:26    5   would also submit that Solas has failed to provide

01:10:29    6   sufficient evidence that Samsung's products meet the

01:10:32    7   following limitations.      There are four of them, three are

01:10:37    8   common to all products.      The last one is only for certain

01:10:43    9   accused products.

01:10:43   10            First, Solas has failed to show the limitation of

01:10:50   11   a driving transistor, one of the source and the drain of

01:10:52   12   which is connected to the pixel electrode, is met in any of

01:10:56   13   the accused products.

01:10:59   14            Similarly, to -- as I was explaining for the --

01:11:04   15   arguing for the '450 patent, there is an intervening

01:11:07   16   transistor, T6.     Both experts agree to that point, both

01:11:13   17   Mr. Credelle and Dr. Fontecchio.

01:11:18   18            Again, we believe Dr. Fontecchio's testimony

01:11:20   19   established that the connection between the source or the

01:11:28   20   drain of the driving transistor and the pixel electrode

01:11:32   21   must be physical.

01:11:35   22            And with respect to the '338 patent, in

01:11:38   23   particular, we believe Mr. Credelle's theory that the

01:11:44   24   connection can be electrical is clearly inconsistent with

01:11:50   25   the claim language, which specifies that only one of the
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 66 of 117 PageID #: 16114
                                                                                     796



01:11:53    1   source and the drain of the transistor can be connected.

01:11:59    2              If we were talking about electrical connection

01:12:00    3   here, then either none or both of the source and drain of

01:12:07    4   T1 would be connected.

01:12:12    5              Second, Your Honor, with respect to the '338

01:12:14    6   patent, we believe the switch transistor, which makes a

01:12:20    7   write current flow, that limitation is not met in any of

01:12:24    8   the accused products.

01:12:25    9              The reason is that, as Dr. Fontecchio's testimony

01:12:30   10   established, Samsung's seven-transistor circuit has a

01:12:36   11   push-in current.    The current is not pulled out of the

01:12:38   12   circuit.

01:12:41   13              Dr. Fontecchio and Mr. Kwak both testified that

01:12:46   14   current does not flow through a capacitor and, therefore,

01:12:50   15   cannot be pulled out of the accused products' circuits.

01:13:01   16              We would also submit that the accused products do

01:13:02   17   not meet the holding transistor between the -- the holding

01:13:07   18   transistor that holds a voltage between the gate and source

01:13:10   19   of the driving transistor limitation.

01:13:14   20              Dr. Fontecchio's testimony established that the

01:13:18   21   alleged holding transistor for the '338 patent, which is

01:13:23   22   T3, holds a voltage between a gate and the drain of the

01:13:28   23   driving transistor, T1, not between the gate and the

01:13:32   24   source.

01:13:32   25              We believe that Mr. Credelle's -- Mr. Credelle did
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 67 of 117 PageID #: 16115
                                                                                     797



01:13:36    1   not offer the specific opinion that T3 holds a voltage

01:13:44    2   between the gate and the drain of T1.         Mr. Credelle offered

01:13:50    3   a slightly different but materially different opinion,

01:13:53    4   which is that when T3 is off, the capacitor in the circuit

01:14:00    5   holds a voltage between the source of T1 and the gate of

01:14:07    6   T1.

01:14:07    7            Finally, Your Honor, we submit that with respect

01:14:11    8   to a subset of the accused products, specifically the

01:14:17    9   Galaxy Note 8, Note 9, S8, S8 Plus, S9, and S9 Plus, these

01:14:25   10   products do not have the required interconnections.

01:14:30   11            And the reason for that is Dr. Fontecchio

01:14:33   12   testified that a person of ordinary skill in the art would

01:14:37   13   understand, in view of the patent specification, that the

01:14:43   14   claim language "interconnections" means interconnects that

01:14:49   15   supply electrical signal to the pixel electrode.

01:14:51   16            And for the products that I just listed, there is

01:14:55   17   no dispute, Mr. Credelle did not argue to the contrary,

01:14:59   18   that the wavy lines identified by Mr. Credelle as the

01:15:06   19   alleged interconnects do not electric -- electrically

01:15:12   20   connect to the pixel electrode.

01:15:13   21            For these reasons, Your Honor, we would -- we move

01:15:19   22   that the Court enter judgment as a matter of law of

01:15:26   23   non-infringement by all the accused products of the '450

01:15:29   24   and '338 patents.

01:15:31   25            I'll turn it over to my colleague --
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 68 of 117 PageID #: 16116
                                                                                     798



01:15:34    1              THE COURT:    All right.

01:15:36    2              MR. AUSTIN:    -- to address the '311.

01:15:39    3              THE COURT:    Let me hear your arguments on

01:15:42    4   non-infringement as to the '311 patent.

01:15:43    5              MR. DANIEL CHO:    Yes, Your Honor.      And before I

01:15:44    6   begin, I just wanted to note for the record, just maybe

01:15:48    7   minutes before your direction earlier this afternoon that

01:15:51    8   you would not like to see written positions on our

01:15:56    9   judgment -- motions for judgment as a matter of law, we did

01:16:01   10   file a 27-page brief that laid out our positions.

01:16:05   11              We apologize for that, Your Honor.        I understand

01:16:07   12   your practice in that regard now, but we just submit that

01:16:10   13   the positions are in the brief.         It's Docket No. 335.      But

01:16:14   14   to speed up this process, I'd like to hit just a couple

01:16:18   15   high-level points.

01:16:19   16              THE COURT:    That's fine.    I'm not going to delay

01:16:23   17   instructing this jury or submitting the case to the jury so

01:16:26   18   that I can go read and digest a 27-page brief on a 50(a)

01:16:33   19   motion.

01:16:34   20              That may well be why those that wrote the rule

01:16:38   21   provided for 50(b) and the opportunity under 50(b) to fully

01:16:44   22   brief at whatever page limits the particular Court might

01:16:48   23   have.     But I don't find it feasible or fair to the jury to

01:16:52   24   delay them and have them sit for hours while I read

01:16:57   25   competing briefing of that magnitude.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 69 of 117 PageID #: 16117
                                                                                     799



01:17:00    1            I am happy to hear your targeted arguments.            I'm

01:17:04    2   happy for you to reference what you believe the evidentiary

01:17:06    3   record created through the trial shows to support your

01:17:11    4   position.

01:17:12    5            As noted, I've listened carefully to all the

01:17:15    6   evidence throughout the trial, and I'm prepared to hear

01:17:18    7   your arguments and consider them.        But you need to present

01:17:21    8   them orally and succinctly and --

01:17:24    9            MR. DANIEL CHO:      Yes, Your Honor, thank you.

01:17:28   10            THE COURT:    -- that's -- that's where I am.          Go

01:17:31   11   ahead.   Let me hear from you on the '311.

01:17:33   12            MR. DANIEL CHO:      Thank you.

01:17:33   13            Defendants move for judgment as a matter of law of

01:17:35   14   non-infringement of the '311 patent.         At trial, Solas

01:17:38   15   asserted infringement of Claim 7 and 12 of the '311 patent.

01:17:44   16            Among other limitations, Claim 7 recites the

01:17:47   17   substantially flexible substrate and touch sensor

01:17:49   18   configured to wrap around one or more edges of a display.

01:17:52   19            Solas failed to certify its burden of proof of

01:17:56   20   proof of infringement on the 13 accused products for two

01:18:02   21   different reasons.

01:18:08   22            The '311 accused products do not satisfy the

01:18:10   23   substantially flexible substrate configured to wrap around

01:18:14   24   one or more edges of a display limitation.

01:18:17   25            There's no dispute that Claim 7 requires the
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 70 of 117 PageID #: 16118
                                                                                     800



01:18:21    1   mentioned display as a limitation.         And the recited

01:18:22    2   substantially flexible substrate to be satisfied by an

01:18:24    3   accused product, the required substrate must be a separate

01:18:30    4   and distinct element from the display.

01:18:31    5              We heard from Mr. Credelle, who points to the

01:18:36    6   thin-film encapsulation, or TFE layer, that includes a

01:18:39    7   lower CVD layer, TFE monomer, an upper CVD layer as a

01:18:43    8   substantially flexible substrate required by Claim 7.

01:18:47    9              This TFE layer, as shown by these documents

01:18:52   10   DTX-633, DTX-677, DTX-669, exemplary documents, show that

01:18:59   11   this TFE layer is part of the display.

01:19:02   12              There's no dispute that the TFE layer is required

01:19:05   13   for a functioning display, as shown by the testimony of at

01:19:10   14   least Mr. Kwak, Dr. Sierros, and also testimony from

01:19:14   15   Mr. Credelle.

01:19:14   16              The TFE layer thus constitutes a part of the

01:19:19   17   display.    And, accordingly, the TFE layer that Solas has

01:19:21   18   pointed to is part of the display and cannot be the claimed

01:19:24   19   substrate that must be distinct and separate from the

01:19:28   20   referenced display, the language in the claims.

01:19:30   21              The TFE does not satisfy the limitation that we

01:19:34   22   were just talking about, substantially flexible substrate

01:19:37   23   configured to wrap around one or more edges of the display.

01:19:40   24              In terms of the Galaxy Z Flip, when it's folded,

01:19:48   25   the display panel of the Z Flip wraps around the touch
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 71 of 117 PageID #: 16119
                                                                                     801



01:19:53    1   sensor, while the claims in the patent -- Claims 7 and 12

01:19:55    2   that are asserted against Defendants require wrapping the

01:19:58    3   other way around.

01:19:59    4            And we heard this from the testimony of

01:20:03    5   Dr. Sierros and also shown in documents, at least DTX-749.

01:20:08    6            And we submit that no reasonable jury would

01:20:11    7   conclude that the Galaxy Z Flip infringes Claims 7 and 12

01:20:15    8   for the reasons I just discussed.

01:20:16    9            As for some other accused products, Solas

01:20:19   10   generally pointed to the curvature in the accused products

01:20:21   11   to satisfy this limitation, but the evidence, however,

01:20:24   12   shows that argument is not supported.

01:20:29   13            The '311 accused products do not have the required

01:20:33   14   intersection between two or more surfaces of a display in

01:20:37   15   which the intersection is wrapped around by the claimed

01:20:41   16   touch sensor.

01:20:41   17            Those products have only a surface that curves

01:20:45   18   towards an edge, and thus cannot be ratified by the

01:20:47   19   asserted claims.    And this is shown in documents, at least

01:20:49   20   DTX-989, DTX-1045, DTX-995, DTX-1049, and we also heard

01:20:59   21   testimony from Dr. Sierros in this regard.

01:21:01   22            For this reason, Defendants move for judgment as a

01:21:05   23   matter of law on infringement for the asserted claims of

01:21:07   24   the '311 patent.

01:21:08   25            THE COURT:    All right.     Thank you, counsel.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 72 of 117 PageID #: 16120
                                                                                     802



01:21:10    1            Let's move next -- I'd like to hear competing

01:21:15    2   arguments on the issues of validity and invalidity.

01:21:22    3            And it's apparent that there is not an invalidity

01:21:25    4   challenge to the '338 patent, correct?

01:21:31    5            MR. TSUEI:    That's correct, Your Honor.

01:21:34    6            MR. DANIEL CHO:       That's correct, Your Honor.

01:21:35    7            THE COURT:    Okay.     Let me hear your arguments

01:21:37    8   competing with regard to the issue of validity on the '450

01:21:40    9   and the '311 patents.

01:21:44   10            And let me say this, counsel:         I have a scheduled

01:21:48   11   phone call to take at 1:30 or shortly thereafter.            That's

01:21:52   12   why this is one of the rare times I have my cell phone on

01:21:55   13   the bench, and I promise you it's muted.          But if that call

01:21:59   14   comes through, I'll have to recess and take that call, and

01:22:02   15   then I'll be back shortly.

01:22:04   16            Go ahead.

01:22:04   17            MR. TSUEI:    Okay.     Thank you, Your Honor.       May it

01:22:06   18   please the Court.

01:22:06   19            My name is James Tsuei.        I'll be presenting

01:22:10   20   Solas's motion for judgment as a matter of law on the '311

01:22:13   21   patent issues related to invalidity, and my colleague,

01:22:16   22   Mr. Rubin, will be presenting Solas's arguments on

01:22:20   23   invalidity related to the '450 patent.

01:22:20   24            THE COURT:    Give me your name again, please.

01:22:23   25            MR. TSUEI:    James Tsuei, Your Honor.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 73 of 117 PageID #: 16121
                                                                                     803



01:22:24    1            THE COURT:    Thank you.     Go ahead, Mr. Tsuei.

01:22:28    2            MR. TSUEI:    So Solas moves for judgment as a

01:22:29    3   matter of law for no invalidity based on Chen because the

01:22:30    4   record establishes that Chen is not prior art.            We

01:22:34    5   satisfied our burden of production under the Federal

01:22:37    6   Circuit's burden-shifting framework for antedation claims

01:22:41    7   in district court.

01:22:42    8            That framework is set forth, for the record, in

01:22:47    9   Technologies Licensing Corp. versus Videotek, Incorporated,

01:22:50   10   545 F.3d 1316, Federal Circuit opinion from 2008.

01:22:56   11            Solas satisfied its burden of production under

01:23:00   12   that burden-shifting framework by producing unrebutted

01:23:07   13   evidence and expert and testimony that the invention of the

01:23:10   14   '311 patent predates by six months the July 19th, 2011,

01:23:14   15   effective date of the Chen reference.

01:23:16   16            We also provided unrebutted evidence and expert

01:23:20   17   opinion that the invention of the '311 patent was actually

01:23:23   18   reduced to practice on July 8th, 2011, before the effective

01:23:29   19   date of the Chen reference.

01:23:30   20            That evidence includes, as the Court is well

01:23:36   21   aware, the voluminous documentary evidence, as well as the

01:23:38   22   testimonies of Mr. Yilmaz and Mr. Shaikh, named inventors,

01:23:41   23   as well as the expert opinion of Mr. Credelle.

01:23:44   24            In doing so, Solas shifted the burden back on to

01:23:49   25   Samsung, who under the proper framework, bears the ultimate
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 74 of 117 PageID #: 16122
                                                                                     804



01:23:54    1   burden of persuasion that they have to prove with clear and

01:23:56    2   convincing evidence that Chen is prior art.           They failed to

01:24:01    3   rebut any of Solas's testimony or evidence on this point.

01:24:05    4            For example, as Your Honor may remember,

01:24:08    5   Dr. Sierros yesterday admitted he had no opinions rebutting

01:24:12    6   Solas's claims of earlier invention and reduction to

01:24:15    7   practice, despite having every opportunity to have done so.

01:24:19    8            In sum, as the record contains no factual disputes

01:24:23    9   regarding the invention and reduction to practice story as

01:24:27   10   presented by Solas in this case, we submit to Your Honor

01:24:30   11   that no reasonable juror could find that Samsung satisfied

01:24:35   12   its burden of persuasion to clearly and convincingly show

01:24:40   13   that Chen is prior art.

01:24:42   14            Your Honor, Solas also moves for no anticipation

01:24:47   15   by Chen on an element-by-element basis.

01:24:50   16            The basis of our argument under this motion for

01:24:56   17   judgment as a matter of law is that during his testimony on

01:24:59   18   direct examination, Dr. Sierros admitted in response to

01:25:02   19   questioning from Samsung's counsel no fewer than three

01:25:06   20   separate times, in context of Dr. Sierros's opinions

01:25:11   21   presented -- presented on screen to the jury, that Chen did

01:25:16   22   not anticipate.    Chen did not anticipate.        It does not

01:25:18   23   anticipate.   He does not anticipate.

01:25:21   24            THE COURT:    No need to repeat, counsel.         I was

01:25:24   25   here.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 75 of 117 PageID #: 16123
                                                                                     805



01:25:25    1            MR. TSUEI:    Thank you, Your Honor.

01:25:25    2            For those two reasons and on those two grounds,

01:25:30    3   Solas moves under Rule 50(a) for no invalidity of the '311

01:25:36    4   patent asserted claims based on Chen.

01:25:37    5            And, Your Honor, my colleague, Mr. Udick may have

01:25:42    6   neglected to mention, we are moving for JMOL for no

01:25:46    7   obviousness based on the sole asserted combination, and

01:25:49    8   I'll just briefly explain why.

01:25:50    9            Yesterday, during cross-examination of Samsung's

01:25:53   10   technical expert on this issue, Dr. Sierros admitted he

01:25:56   11   actually did not apply the Court's claim construction to

01:26:00   12   determine where the missing element and the primary

01:26:04   13   reference [7d] was actually found in the Joo reference.

01:26:07   14   And, for the record, that citation is the sealed transcript

01:26:11   15   from Day 4, 147, Lines 23 to 25.

01:26:15   16            Without having actually applied this Court's claim

01:26:22   17   construction of "edge," Dr. Sierros admitted essentially

01:26:25   18   that he actually could not proffer a competent opinion that

01:26:29   19   the references could be combined in a way to meet the

01:26:32   20   limitations of the asserted claims.

01:26:34   21            So for these reasons, Your Honor, Solas believes

01:26:38   22   that Samsung has failed to meet their burden of proving

01:26:42   23   invalidity under either anticipation or obviousness grounds

01:26:45   24   by clear and convincing evidence of the asserted claims of

01:26:49   25   the '311 patent.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 76 of 117 PageID #: 16124
                                                                                     806



01:26:50    1            THE COURT:    All right.     Thank you.

01:27:00    2            Let me hear competing argument, please.

01:27:04    3            MR. VALENCIA:     Good afternoon, Your Honor.         Daniel

01:27:06    4   Valencia on behalf of Defendants.        I can address the '311

01:27:08    5   patent issues that were just raised.         There were two that

01:27:12    6   were raised.

01:27:12    7            One is that Chen isn't prior art.          I'll take that

01:27:16    8   one up first, and then I'll talk about the anticipation

01:27:19    9   point.

01:27:19   10            On -- with respect to Chen, there's been a lot of

01:27:23   11   motion practice in this case concerning what is proper

01:27:26   12   evidence of corroboration for invention.          And I thought I

01:27:29   13   heard my colleague, Mr. Tsuei, say that there are no

01:27:33   14   factual disputes.

01:27:35   15            There absolutely are factual disputes, and one of

01:27:38   16   the things you'll hear about in discussion of the jury

01:27:41   17   instructions is that we don't think that there's adequate

01:27:45   18   corroboration of the date of invention by -- or the alleged

01:27:48   19   date of invention by Mr. Yilmaz and Mr. Shaikh and others.

01:27:51   20            As a matter of law, inventor testimony -- inventor

01:27:55   21   documents cannot suffice to establish an earlier date of

01:27:59   22   invention than the date Chen was prior art.

01:28:03   23            And so it's our position that the jury should get

01:28:05   24   to consider what they claim is evidence of conception and

01:28:08   25   reduction to practice in light of the cross-examination
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 77 of 117 PageID #: 16125
                                                                                     807



01:28:11    1   that was made of Mr. Shaikh, Mr. Yilmaz, and Mr. Credelle.

01:28:15    2            So that's Point 1.

01:28:20    3            On the anticipation argument, I was not in the

01:28:22    4   courtroom, but I understand that during cross-examination,

01:28:29    5   opposing counsel -- sorry, counsel for Solas actually

01:28:31    6   revisited the issue of anticipation and opened the door.

01:28:35    7            And while Mr. -- or, excuse me, Dr. Sierros did

01:28:40    8   testify and did have some difficulties formulating his

01:28:45    9   opinion on anticipation, Mr. Haslam got up and asked him

01:28:48   10   some questions about whether the elements in the claims

01:28:51   11   were satisfied, and he did testify indeed that they were.

01:28:53   12            THE COURT:    He did have some difficulty.

01:28:57   13            MR. VALENCIA:     Candidly, he did.

01:28:59   14            But we -- it's our position, it's our view, that

01:29:03   15   on redirect examination by Defendants' counsel, we were

01:29:06   16   able to rehabilitate Dr. Sierros and get him to clearly

01:29:13   17   articulate his opinion, which is contrary to the motion

01:29:15   18   that Solas has just made.

01:29:17   19            THE COURT:    All right.     What else do you have?

01:29:19   20            MR. VALENCIA:     I'm going to turn it over to my

01:29:21   21   colleague to handle the third issue.

01:29:24   22            THE COURT:    All right.

01:29:31   23            MR. VALENCIA:     Thank you.

01:29:32   24            THE COURT:    Go ahead, Mr. Cho.

01:29:34   25            MR. DANIEL CHO:      Thank you, Your Honor.       Daniel
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 78 of 117 PageID #: 16126
                                                                                     808



01:29:38    1   Cho on behalf of Defendants.

01:29:39    2            We also argue that Solas has failed to put forward

01:29:42    3   evidence to establish that Chen is not a prior art.             We

01:29:42    4   submit, Your Honor, that there was a failure of

01:29:44    5   corroboration, where Solas had burden to prove the

01:29:47    6   invention date based on at least some corroborating

01:29:50    7   evidence that did not come from the inventors.

01:29:54    8            Solas relied on inventor testimony and inventor

01:29:58    9   documents, but Solas failed to corroborate the authorship

01:30:02   10   and date in a manner that is dependent from the inventors.

01:30:05   11            There is also a failure of reduction to practice.

01:30:10   12   There was no evidence that was shown to the jury regarding

01:30:12   13   the prototypes that met the wraparound limitation that's

01:30:15   14   been discussed, no evidence showing any prototype of the

01:30:18   15   wraparound which was successfully made, Your Honor.

01:30:20   16            And for that reason, we submit that there was

01:30:23   17   insufficient evidence put forward to establish Chen is not

01:30:26   18   prior art.

01:30:27   19            THE COURT:    Thank you.

01:30:28   20            All right.    Let's move on.      Let me hear arguments

01:30:32   21   from the competing parties regarding willfulness related to

01:30:38   22   the '311 patent.

01:30:41   23            MR. RUBIN:    Your Honor.

01:30:43   24            THE COURT:    Yes.

01:30:44   25            MR. RUBIN:    There is still -- Neil Rubin for
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 79 of 117 PageID #: 16127
                                                                                     809



01:30:45    1   Solas.   There is still an issue on invalidity that we

01:30:46    2   haven't addressed.     We addressed invalidity for the '311

01:30:52    3   patent, but, as Mr. Tsuei indicated, I'm going to be

01:30:55    4   addressing invalidity for the '450 patent.

01:30:56    5            THE COURT:    Well, I thought when you didn't get up

01:30:58    6   and the defense counsel went to the podium, you had decided

01:31:03    7   not to present, but I'll let you do it now.

01:31:07    8            MR. RUBIN:    Thank you, Your Honor.

01:31:08    9            THE COURT:    Please try to be brief.

01:31:11   10            MR. RUBIN:    Thank you, Your Honor.

01:31:13   11            Your Honor, Solas moves for judgment as a matter

01:31:17   12   of law of no invalidity of the '450 patent --

01:31:19   13            THE COURT:    Mr. Rubin, I could hear you better if

01:31:23   14   you'd remove your mask just while you're at the podium.

01:31:27   15   Thank you.

01:31:27   16            MR. RUBIN:    Thank you, Your Honor.

01:31:27   17            Samsung has failed to present clear and convincing

01:31:30   18   evidence, or any evidence, showing that the sole reference

01:31:31   19   that they rely upon, Utsugi, discloses or renders obvious

01:31:35   20   every element of the '450 patent claims at issue in this

01:31:39   21   trial.

01:31:40   22            Samsung's expert, Dr. Fontecchio, failed to cite

01:31:43   23   any statement or figure in Utsugi that expressly discloses

01:31:47   24   or renders obvious an insulation film formed over said

01:31:52   25   substrate so as to cover both active elements as required
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 80 of 117 PageID #: 16128
                                                                                     810



01:31:56    1   by Claim [1c].

01:31:58    2            Relevant testimony from Dr. Fontecchio showing

01:32:00    3   this can be found at yesterday's transcript on Pages 625,

01:32:06    4   Line 15, through 628, Line 23.

01:32:10    5            Dr. Fontecchio also failed to cite any statement

01:32:14    6   or figure in Utsugi that expressly discloses a first

01:32:19    7   electrode connected to both active elements through said at

01:32:23    8   least one contact hole as required by Claim Element [1d],

01:32:30    9   and further failed to present any opinion that this

01:32:32   10   limitation would have been obvious.

01:32:35   11            And relevant testimony on this point is from

01:32:38   12   yesterday, Page 624, Lines 1 through 25, and Page 628,

01:32:46   13   Line 24, through 632, Line 1.

01:32:49   14            As Utsugi is the sole prior art relied upon by

01:32:54   15   Samsung for this '450 patent and as expert testimony is

01:32:58   16   required to establish prior art maps on the claims for the

01:33:03   17   purposes of anticipation or obviousness, no reasonable jury

01:33:07   18   could find that the '450 patent claims are invalid, and

01:33:12   19   Solas is entitled to judgment as a matter of law on this

01:33:14   20   issue.

01:33:14   21            THE COURT:    All right.     Thank you, counsel.

01:33:22   22            Anything further before we move on to the issue of

01:33:25   23   willfulness?

01:33:26   24            MR. RUBIN:    Not on -- or not on invalidity from

01:33:28   25   Plaintiff, Your Honor.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 81 of 117 PageID #: 16129
                                                                                     811



01:33:29    1            THE COURT:    All right.

01:33:35    2            MR. AUSTIN:     Your Honor, Defendants -- Defendants

01:33:39    3   disagree with my colleague's presentation just now, and we

01:33:43    4   would submit that Defendants have provided clear and

01:33:46    5   convincing evidence that the '450 patent is anticipated or,

01:33:53    6   in the alternative, rendered obvious by Utsugi and that

01:33:57    7   there is no evidence from which a jury could reasonably

01:34:00    8   conclude otherwise.

01:34:03    9            THE COURT:    No legally sufficient evidence, I

01:34:05   10   believe the rule says.

01:34:07   11            MR. AUSTIN:     Your Honor is correct.

01:34:10   12            THE COURT:    All right.

01:34:11   13            MR. AUSTIN:     Legally sufficient evidence to

01:34:12   14   conclude otherwise.

01:34:13   15            Your Honor, Dr. Fontecchio, in his direct

01:34:16   16   examination, specifically pinpointed where each and every

01:34:20   17   limitation of this patent is disclosed in Utsugi.            We would

01:34:26   18   emphasize that his testimony was unrebutted at trial.

01:34:32   19            With specific respect to the two limitations

01:34:35   20   identified by my colleague, starting with [1c], the

01:34:41   21   insulation layer covering both transistors, Dr. Fontecchio

01:34:46   22   testified that a person of ordinary skill in the art would

01:34:52   23   understand from Utsugi's directive to let grow an

01:34:58   24   insulation layer.     After the transistors have already been

01:35:03   25   formed, that the insulation layer would be deposited over
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 82 of 117 PageID #: 16130
                                                                                     812



01:35:09    1   the entire surface.

01:35:10    2            And, therefore, even though the selection

01:35:14    3   transistor of Utsugi is not specifically -- expressly shown

01:35:20    4   in Figure 5 nor expressly identified in the corresponding

01:35:30    5   text cited by Dr. Fontecchio during his presentation, a

01:35:33    6   person of ordinary skill in the art would understand that

01:35:38    7   the insulation layer was deposited across the entire

01:35:43    8   surface and only removed over the contact holes, as

01:35:47    9   expressly directed by Utsugi.

01:35:49   10            With respect to Limitation [1d], Your Honor, we --

01:35:59   11   again, the testimony provided by Dr. Fontecchio is

01:36:02   12   unrebutted, and that testimony was that both transistors

01:36:08   13   would be covered by the electrode and connected to that

01:36:13   14   electrode through a contact hole.

01:36:19   15            Your Honor, even if there were reasonable doubt

01:36:22   16   about anticipation of these limitations, we submit that

01:36:27   17   Dr. Fontecchio, again, provided unrebutted testimony that a

01:36:32   18   person of ordinary skill in the art would consider it

01:36:34   19   obvious to deposit -- to keep the layer that has already

01:36:42   20   been -- the insulation layer that has already been

01:36:46   21   deposited over the entire surface and not remove it over

01:36:48   22   the selection transistor.

01:36:53   23            Solas has identified no reason why a person of

01:36:56   24   ordinary skill would be motivated to do so; and, therefore,

01:37:02   25   we would submit that, at a minimum, we've provided clear
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 83 of 117 PageID #: 16131
                                                                                     813



01:37:07    1   and convincing evidence of obviousness.

01:37:09    2              THE COURT:   All right.    Thank you, counsel.

01:37:11    3              I'd like to now hear competing arguments on the

01:37:17    4   issue of willfulness regarding the '311 patent.

01:37:20    5              Let me hear from the Plaintiff first.

01:37:22    6              MR. UDICK:   Thank you, Your Honor.       Steve Udick

01:37:27    7   for Plaintiffs.

01:37:28    8              Plaintiff Solas moves for JMOL of willfulness of

01:37:32    9   the '311 patent by Defendants Samsung Display Corporation,

01:37:35   10   Samsung Electronics Corporation, and Samsung Electronics

01:37:38   11   America.

01:37:38   12              First, as a predicate matter, willful infringement

01:37:43   13   is proper because the Plaintiff, Solas, has shown, at least

01:37:46   14   through our JMOL on non -- or on infringement, that we've

01:37:51   15   established infringement as a matter of law.

01:37:54   16              We have also established that that infringement

01:37:57   17   has been willful.

01:37:58   18              First, with respect to Samsung Display

01:38:02   19   Corporation, the testimony is unrebutted at trial this week

01:38:05   20   that Samsung Display was aware of the '311 patent, it was

01:38:09   21   aware of the development of the technology that led to --

01:38:13   22   to the '311 patent before it arrived.         Within a month of

01:38:18   23   the filing of the '311 patent, Samsung was aware of the

01:38:21   24   issuance of the '311 patent.

01:38:22   25              And to that extent, knowledge and intent going
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 84 of 117 PageID #: 16132
                                                                                     814



01:38:26    1   forward is the willful conduct here, as well as the conduct

01:38:32    2   that I'll describe below.

01:38:35    3              But as to Samsung Electronics and Samsung --

01:38:38    4   Samsung Electronics America and Samsung Electronics

01:38:41    5   Corporation, their infringement is willful, as well,

01:38:46    6   because of their reckless disregard for Solas's patent

01:38:49    7   rights shown by the compartmentalization of the entities,

01:38:54    8   their deliberate attempts to avoid the knowledge of each

01:38:57    9   other's -- of the risk associated that other entities may

01:39:01   10   know, particularly where Samsung Display is an

01:39:06   11   80-percent-owned subsidiary of Samsung Electronics

01:39:08   12   Corporation.

01:39:09   13              We've also heard testimony from Mr. Kim that the

01:39:13   14   size of bargaining parties between the entities is at least

01:39:17   15   one reason as to whether or not they take a license.

01:39:21   16              This is not grounded on the issues of whether they

01:39:24   17   use the technology or not, but is a conscious disregard to

01:39:29   18   the technology and a play towards the bargaining position

01:39:32   19   of the parties.

01:39:33   20              And even if that is not met, Samsung Electronics

01:39:36   21   America, Samsung Electronics Corporation, and Samsung

01:39:42   22   Display all are willful infringers, at least because of the

01:39:45   23   post-suit conduct of the '311 patent.

01:39:46   24              First, they continued the pursuit of baseless

01:39:51   25   grounds.    Their sole ground for invalidity was presented by
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 85 of 117 PageID #: 16133
                                                                                     815



01:39:54    1   an expert witness who -- whose testimony reminded us that

01:39:59    2   sometimes the truth cannot help but escape.           And we heard

01:40:03    3   their testimony of what their expert believed the validity

01:40:06    4   of the patent was, and yet they've continued that defense

01:40:10    5   throughout trial.     And so --

01:40:12    6            THE COURT:    Let me ask you, counsel, in light of

01:40:15    7   the clear guidance from the Supreme Court, and I'm thinking

01:40:18    8   of the Halo case that makes it clear, this is a totality of

01:40:22    9   all the circumstances-type analysis.

01:40:25   10            Are you telling me there's nothing that would push

01:40:28   11   back on the issue of willfulness and all the evidence is

01:40:31   12   clear that it occurred in a willful and egregious manner

01:40:35   13   such to support a grant at this stage under Rule 50(a)?

01:40:40   14            And the Defendants can ask -- can anticipate I'm

01:40:44   15   going to ask them the same question.

01:40:46   16            MR. UDICK:    Your Honor, first, with respect to

01:40:51   17   Samsung Display Corporation --

01:40:53   18            THE COURT:    You're entitled to make the motion,

01:40:54   19   but the guidance this Court operates under from higher

01:41:00   20   Courts is that I have -- we have to look at everything,

01:41:03   21   everything, not just this discreet area or that discreet

01:41:08   22   area.

01:41:08   23            And discharging that obligation, are you telling

01:41:12   24   me there's nothing that would counter or be taken into

01:41:15   25   consideration in opposition to your position on
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 86 of 117 PageID #: 16134
                                                                                     816



01:41:17    1   willfulness?

01:41:19    2              MR. UDICK:   I believe there -- there will be

01:41:22    3   evidence that could be offered as a suggestion to the

01:41:25    4   contrary in opposition.      We maintain the position, though,

01:41:28    5   that within the totality of the circumstances, JMOL is

01:41:31    6   still appropriate, at least because of the knowing conduct

01:41:39    7   of Samsung Display.

01:41:39    8              THE COURT:   Okay.     See if you can finish up your

01:41:42    9   argument for me.

01:41:44   10              MR. UDICK:   I am finished, Your Honor.

01:41:46   11              THE COURT:   All right.     Let me hear a response

01:41:47   12   from the Defendants, then.

01:41:48   13              MR. DANIEL CHO:      Daniel Cho.

01:41:51   14              THE COURT:   I'll ask the same question, counsel.

01:41:53   15              MR. DANIEL CHO:      Daniel Cho on behalf of

01:41:54   16   Defendants.

01:41:55   17              Your Honor, we submit that, under the Supreme

01:41:57   18   Court's guidance under Halo, that -- first of all, we

01:42:00   19   disagree with the points made by my colleague there, that

01:42:04   20   our conduct was willful, that Defendants' conduct was

01:42:09   21   willful.

01:42:09   22              The Supreme Court has said in Halo that conduct

01:42:12   23   that rises to the level of wanton, malicious, bad faith,

01:42:15   24   deliberate disregard is the standard.         It's a higher burden

01:42:18   25   that the Plaintiff has to show willful infringement.             And I
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 87 of 117 PageID #: 16135
                                                                                     817



01:42:21    1   can --

01:42:21    2            THE COURT:    So let me ask you:       Given that I

01:42:23    3   obviously have read Halo and don't need to you recite to me

01:42:28    4   what it says, do you think there's absolutely no evidence

01:42:33    5   that would support a finding of willfulness here such that

01:42:37    6   the totality of everything would support a grant of no

01:42:42    7   willfulness under 50(a)?

01:42:43    8            MR. DANIEL CHO:      Yes, Your Honor.      We believe that

01:42:45    9   there was --

01:42:45   10            THE COURT:    Give me the succinct reasons for it as

01:42:50   11   quickly as you can, then, please.

01:42:51   12            MR. DANIEL CHO:      Sure.

01:42:53   13            Your Honor, there was no adequate showing of

01:42:54   14   pre-suit notice.    And my colleague talked about the

01:42:58   15   distinct Samsung entities, but there was testimony given by

01:43:02   16   witnesses from Samsung Display and a corporate witness from

01:43:05   17   Samsung Electronics Co. and Samsung Electronics America

01:43:09   18   showing how the corporate entities are distinguishable and

01:43:12   19   they don't have shared knowledge, even within the

01:43:15   20   corporation.

01:43:16   21            And as for SEA, there's no showing of any pre-suit

01:43:20   22   knowledge, other than trying to suggest that SEA, because

01:43:23   23   they're a subsidiary of SEC, would have all the knowledge

01:43:26   24   that SEC has, and that's simply not true given what we've

01:43:31   25   heard in Court.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 88 of 117 PageID #: 16136
                                                                                     818



01:43:32    1            As for SDC, they point to some generalized lists

01:43:36    2   of -- long lists of patents and spreadsheets that identify

01:43:41    3   the patent number for the '311 patent, but there's

01:43:45    4   sufficient caselaw, we submit, that shows long portfolios

01:43:49    5   or lists of patents are legally insufficient to show

01:43:53    6   pre-suit notice.

01:43:54    7            They also pointed to evidence of patents cited in

01:44:04    8   prosecution history or other patent documents that use.              As

01:44:07    9   references cited, one of the patents was a '311 patent, and

01:44:11   10   there's, again, caselaw there showing that that does not

01:44:14   11   rise to the level of legally-sufficient showing of pre-suit

01:44:17   12   knowledge.

01:44:18   13            We also submit that the Plaintiff has failed to

01:44:21   14   show egregiousness, which is required for showing willful

01:44:25   15   infringement.    There was testimony and evidence shown that

01:44:29   16   Samsung Display, through their business dealings with

01:44:32   17   Atmel, they did not use -- Samsung Display did not use

01:44:37   18   Atmel's confidential information.

01:44:40   19            Samsung Display was innovating its own metal mesh

01:44:44   20   technology that was -- it was an integrated touch sensor,

01:44:49   21   very different from Atmel.

01:44:52   22            In fact, we heard testimony from at least Mr. Kwak

01:44:55   23   who testified that the external metal mesh sensors were

01:44:58   24   unacceptable for use in their products.

01:45:01   25            So for those reasons we submit, Your Honor, that a
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 89 of 117 PageID #: 16137
                                                                                     819



01:45:04    1   finding of no willful infringement as a matter of law is

01:45:09    2   appropriate at this stage.

01:45:10    3              THE COURT:   Thank you, counsel.

01:45:11    4              Let me hear the parties' competing arguments on

01:45:15    5   damages.

01:45:15    6              We'll begin with the Plaintiff.

01:45:16    7              MS. HENRY:   Good afternoon, Your Honor.        Claire

01:45:21    8   Henry on behalf of Solas.

01:45:22    9              Solas moves for Rule 50(a) motion on the purpose

01:45:27   10   of damages -- on the subject of damages.          We believe we've

01:45:31   11   proven clearly that the appropriate form of damages for the

01:45:35   12   '450 patent is $25,824,919.       For the '338 patent, it's

01:45:42   13   $27,326,497.    And for the '311 patent, it is $35,412,046.

01:45:54   14              Your Honor, specifically for this, we rely on the

01:45:57   15   testimony of Mr. Dell and his evidence of use -- of

01:46:03   16   Samsung's use of the patents and comparable licenses.

01:46:07   17   PTX-746, 747, PTX-509, and PTX-128 and 522.

01:46:16   18              Mr. Martinez admitted on cross that he had not

01:46:18   19   considered either unit sales or revenues at all in his

01:46:21   20   number, and he also admitted in cross that he believed, and

01:46:24   21   I quote -- excuse me, he believed the purchase prices, and

01:46:28   22   I quote, an absolute ceiling for the damages.

01:46:32   23              We believe he clearly has not applied the proper

01:46:34   24   foundation, and, therefore, the only proper evidence in

01:46:36   25   front of the jury from which any reasonable juror could
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 90 of 117 PageID #: 16138
                                                                                     820



01:46:40    1   find is the opinions provided by Mr. Dell.

01:46:43    2            Thank you, Your Honor.

01:46:44    3            THE COURT:    Thank you, Ms. Henry.

01:46:45    4            Let me hear the competing arguments from

01:46:47    5   Defendants.

01:46:48    6            MR. DANIEL CHO:      Daniel Cho on behalf of

01:46:49    7   Defendants, Your Honor.

01:46:49    8            We believe that Solas has not put forward

01:46:52    9   sufficient evidence of damages to any asserted claim of the

01:46:55   10   asserted patents.

01:46:56   11            And for that reason, we'd move under Rule 50(a)

01:47:01   12   judgment as a matter of law of no damages, or in the

01:47:04   13   alternative, maximum damages of total $1.65 million.

01:47:08   14            The reasons for that are that Mr. Dell, Solas's

01:47:12   15   damages expert, relied on a number of non-comparable

01:47:17   16   licenses, and Mr. Credelle failed to lay the proper

01:47:21   17   foundation as to the technical comparability for at least

01:47:24   18   the license agreements involving Universal Display.

01:47:28   19            As for the non- -- the license agreement between

01:47:33   20   Atmel and Uni-Pixel, which Mr. Dell testified as somehow

01:47:37   21   being comparable to the hypothetical negotiation for the

01:47:41   22   '311 patent, there was no -- there was insufficient showing

01:47:44   23   of a factual foundation for a technical comparability of

01:47:48   24   any of the patents in the Atmel portfolio to the '311

01:47:54   25   patent that's asserted against the Defendants for, at least
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 91 of 117 PageID #: 16139
                                                                                     821



01:47:57    1   the reason that at the time of the license agreement's

01:48:01    2   execution, the '311 patent had not at all been issued.

01:48:04    3            Mr. Martinez provided sufficient testimony,

01:48:09    4   particularly with respect to the Casio/Samsung business

01:48:13    5   relationship, as to why the two hypothetical licensor and

01:48:17    6   the hypothetical licensee would have agreed to a lump sum

01:48:21    7   payment structure for the hypothetical license and also why

01:48:26    8   Atmel and Samsung, with respect to the '311 patent -- '311

01:48:29    9   patent, would have also been a lump sum structure instead

01:48:32   10   of a running royalty.

01:48:33   11            As for the smallest salable patent practicing

01:48:38   12   unit, Your Honor, we have testimony from Mr. Martinez and

01:48:42   13   also Dr. Sierros who talked about why the smallest salable

01:48:48   14   patent practicing unit for the '311 patent cannot be the

01:48:51   15   overall display module, which Samsung Display sells to at

01:48:55   16   least its customer SEC, and why a need to apportion down to

01:49:00   17   the practicing unit, which is the touch sensor.

01:49:02   18            Mr. Dell's cost savings analysis we've shown

01:49:05   19   through our witnesses and the evidence to be unreliable and

01:49:08   20   unsupported by the facts.

01:49:10   21            The comparison that he was drawing was faulty, and

01:49:13   22   we heard Mr. Martinez a few hours ago explaining why the

01:49:17   23   comparison between the external metal mesh touch sensors

01:49:20   24   that were never used in any of the accused products against

01:49:23   25   ITO sensors is not the proper comparison to draw in the
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 92 of 117 PageID #: 16140
                                                                                     822



01:49:28    1   cost savings benefit determinations with respect to the

01:49:31    2   '311 patent.

01:49:31    3            And, lastly, Your Honor, on the UDC agreement,

01:49:35    4   Mr. Dell testified that the starting place for the running

01:49:40    5   royalty rate that he drew from the 2005 UDC SDI agreement,

01:49:47    6   which was PTX-509, would be a range of 0.5 to 1.0 percent,

01:49:52    7   and he did -- he testified to some apportionment

01:49:55    8   calculation that he did off of that.

01:49:56    9            But we heard testimony, Your Honor, from Mr. Kim,

01:50:01   10   Samsung Display's witness, who testified that at the

01:50:03   11   relevant time period of the 2005 UDC license, that Samsung

01:50:08   12   Display was only using one -- producing one color using

01:50:12   13   UDC's phosphorescent materials, and, therefore, the

01:50:15   14   applicable royalty rate would have been .5 percent.

01:50:18   15            So Mr. Dell's royalty rate analysis clearly is

01:50:22   16   starting from the wrong starting point.

01:50:25   17            And we submit, Your Honor, that that's not the

01:50:27   18   reliable way to determine reasonable royalty.

01:50:31   19            THE COURT:    Thank you, counsel.

01:50:31   20            With regard to the motions offered by both

01:50:36   21   Plaintiff and Defendant for judgment as a matter of law

01:50:38   22   pursuant to Rule 50(a) of the Federal Rules of Civil

01:50:42   23   Procedure, with regard to the issue of infringement versus

01:50:46   24   non-infringement, both literal and indirect, those motions

01:50:50   25   are denied.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 93 of 117 PageID #: 16141
                                                                                     823



01:50:51    1             With regard to the issue of validity or invalidity

01:50:54    2   regarding the '450 patent and the '311 patent, those issues

01:50:58    3   are denied.

01:50:58    4             With regard to the issue of willful infringement

01:51:03    5   concerning the '311 patent, those motions competing are

01:51:08    6   denied.

01:51:08    7             And with regard to the issue of damages raised by

01:51:11    8   both parties in competing fashion, those motions are also

01:51:15    9   denied.

01:51:15   10             This completes practice under Rule 50(a), counsel.

01:51:19   11             I will be back shortly to begin an informal charge

01:51:23   12   conference here in the courtroom.

01:51:24   13             Please advise any of your respective trial teams

01:51:27   14   that aren't present that wish to participate in that

01:51:30   15   process to be here over the next few minutes.

01:51:33   16             In the meantime, the Court stands in recess.

01:51:37   17             COURT SECURITY OFFICER:       All rise.

01:51:39   18             (Recess.)

01:51:41   19             (Jury out.)

01:51:41   20             COURT SECURITY OFFICER:       All rise.

01:51:42   21             THE COURT:    Be seated, please.

04:36:15   22             Mr. Latham, would you bring in the jury, please?

04:36:31   23             COURT SECURITY OFFICER:       All rise.

04:36:33   24             THE COURT:

04:36:33   25             (Jury in.)
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 94 of 117 PageID #: 16142
                                                                                     824



04:36:36    1            THE COURT:    Please be seated.

04:37:08    2            Ladies and gentlemen of the jury, I hope you

04:37:17    3   remember the part when I let you go for lunch where I said

04:37:20    4   this is not an exact science.       We have been working

04:37:24    5   diligently ever since you left the courtroom, and I'm not

04:37:28    6   going to go through all the steps that have to be done

04:37:31    7   pursuant to the rules of procedure and the precedent that

04:37:34    8   binds the Court.     I'm simply going to say it's taken longer

04:37:39    9   than I thought.

04:37:40   10            There is probably another hour's worth of work

04:37:46   11   before I'm in a position or would be in a position to give

04:37:50   12   you my final instructions and then have counsel for

04:37:53   13   Plaintiff and Defendant present their arguments.

04:37:57   14            Having done this more than once before, I can tell

04:38:01   15   you that when I start giving you my final instructions,

04:38:05   16   from that point until the point where the lawyers are going

04:38:07   17   to finish their arguments and I send you to the jury room

04:38:10   18   to deliberate on your verdict, it's going to be roughly two

04:38:13   19   hours.   I'm not going to keep you up here on a Friday

04:38:18   20   evening for that to be done today.

04:38:20   21            I apologize for you being at loose ends since

04:38:28   22   midafternoon until now.      I realistically thought we could

04:38:35   23   get there, but despite my best efforts -- and I'm not

04:38:39   24   casting blame.     The lawyers have been working with me as

04:38:42   25   diligently as I've been working.        There's just a lot to
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 95 of 117 PageID #: 16143
                                                                                     825



04:38:46    1   cover.     And as I told you early on, this is not a simple

04:38:49    2   case.

04:38:51    3              So all that said, I'm going to release you for the

04:38:53    4   evening.     I'll ask you to take your notebooks and leave

04:38:57    5   them closed on the table in the jury room.           I'll remind you

04:39:02    6   one more time to follow all the instructions that I've

04:39:05    7   given you about your conduct during the trial, including at

04:39:10    8   the top of that list, not to discuss the case in any way

04:39:14    9   with anyone, including the eight of yourselves.

04:39:17   10              I'm also going to ask you this, I'm going to ask

04:39:21   11   you to leave your homes a little early Monday and be here

04:39:21   12   and be prepared to go at 8:00 o'clock.          The rest of us are

04:39:25   13   going to stay up here as long as it takes tonight so that

04:39:27   14   everything is finished and wrapped up with a pretty bow on

04:39:30   15   top, and the only thing I have to do Monday morning is walk

04:39:33   16   up here, look at the -- look at the seven of you and start

04:39:40   17   giving you my final instructions.

04:39:42   18              So if you'll be here Monday so that you can start

04:39:46   19   at 8:00 o'clock, I'll be prepared to start at 8:00 o'clock.

04:39:49   20   And, hopefully, by midmorning, I'll be instructing you to

04:39:53   21   retire and deliberate on your verdict, and we'll have

04:39:56   22   whatever time it takes Monday for that process to be

04:40:01   23   completed.

04:40:02   24              I apologize again.    I had hoped that we could get

04:40:05   25   this to you and in your hands today, but despite
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 96 of 117 PageID #: 16144
                                                                                     826



04:40:08    1   everybody's best efforts, it's just not practical.            And I

04:40:14    2   finally reached a point I don't see any sense keeping you

04:40:16    3   on hold any longer.

04:40:18    4              So with those instruction, you're excused for the

04:40:22    5   evening and the weekend.      Please don't forget to come back

04:40:26    6   at 8:00 o'clock Monday morning.        And I'll see you at 8:00

04:40:26    7   o'clock.    Travel safely.

04:40:32    8              The jury is excused.

04:40:33    9              COURT SECURITY OFFICER:      All rise.

04:40:58   10              (Jury out.)

04:40:58   11              THE COURT:    All right.   Be seated, please.

04:41:00   12              Counsel, I've given both sides in chambers two

04:41:04   13   copies of the final jury instructions and one copy of the

04:41:06   14   verdict form.    These are the documents produced after the

04:41:10   15   benefit of the fulsome and informal charge conference I

04:41:15   16   held with you off the record here in the courtroom.

04:41:17   17              I'm going to give you an additional 15 minutes to

04:41:21   18   review those.    Then it's my intention to be back on the

04:41:25   19   record and conduct a formal charge conference.            And I've

04:41:29   20   already described to you the mechanics of how I anticipate

04:41:33   21   that will be held.

04:41:33   22              Once the final charge conference is complete, then

04:41:37   23   I anticipate releasing you for the weekend, and I will do

04:41:42   24   the document production that needs to be done in my

04:41:46   25   chambers so that Monday morning at 8:00 o'clock we can
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 97 of 117 PageID #: 16145
                                                                                     827



04:41:49    1   start.

04:41:49    2              I am hopeful and trusting there won't be

04:41:53    3   demonstrative disputes or other problems with regard to

04:41:56    4   closing arguments that I'll need to hear Monday morning.

04:41:59    5   But if there are, I will be in chambers no later than 7:30.

04:42:03    6   We will get through those in 30 minutes, and we will get

04:42:06    7   started.

04:42:06    8              In that regard, continue to meet and confer as

04:42:11    9   diligently as you have last evening and today, in hopes

04:42:16   10   that that won't be necessary.          But if it is, follow all the

04:42:21   11   instructions I've given you about keeping the Court

04:42:24   12   informed on any such possible disputes.

04:42:26   13              I do not -- having just done what I did and having

04:42:30   14   just told the jury what I've told them, we will start at

04:42:33   15   8:00 o'clock Monday morning.

04:42:35   16              All right.     Are there questions from Plaintiff?

04:42:37   17              MR. FENSTER:     No, Your Honor.

04:42:38   18              THE COURT:     Any questions from Defendant?

04:42:41   19              MR. LERNER:     No, Your Honor.

04:42:42   20              THE COURT:     All right.    I'll be back in 15

04:42:44   21   minutes, and we'll conduct a formal charge conference on

04:42:47   22   the record at that time.

04:42:49   23              The Court stands in recess.

04:42:51   24              COURT SECURITY OFFICER:       All rise.

04:42:53   25              (Recess.)
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 98 of 117 PageID #: 16146
                                                                                     828



05:01:57    1              (Jury out.)

05:02:26    2              COURT SECURITY OFFICER:      All rise.

05:02:29    3              THE COURT:    Be seated, please.

05:02:31    4              All right.    As I mentioned at the time I let the

05:02:42    5   jury recess for the evening and weekend, the Court has

05:02:47    6   conducted this afternoon a fulsome informal charge

05:02:52    7   conference with counsel for all the parties.           We've

05:02:56    8   reviewed the current version of the proposed final jury

05:03:02    9   instructions and verdict form, which have gone through

05:03:05   10   several iterations, both before and during the trial.

05:03:10   11              The Court took an opportunity to receive direct

05:03:14   12   and helpful input on an informal basis from various counsel

05:03:18   13   on both sides of the case with regard to those areas in

05:03:23   14   these documents where the parties have a difference of

05:03:28   15   opinion.

05:03:28   16              The Court's considered all that input.         The Court

05:03:32   17   has generated a current version of the final jury

05:03:39   18   instructions and verdict form that it believes comports

05:03:42   19   with that input, as well as the law and precedent.

05:03:46   20              The Court has made duplicate copies of those

05:03:50   21   documents available to both sides for an adequate length of

05:03:53   22   time to review and consider the same.

05:03:56   23              And we'll now proceed to hold and conduct a formal

05:03:59   24   charge conference on the record with regard to the final

05:04:02   25   jury instructions and verdict form.
    Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 99 of 117 PageID #: 16147
                                                                                     829



05:04:03    1            As I mentioned earlier to counsel, I believe

05:04:08    2   during the informal charge conference, at this point,

05:04:11    3   during the formal charge conference, I would request that

05:04:15    4   there be a single representative of both sides who will go

05:04:18    5   to the podium, remain at the podium.

05:04:21    6            And as we go through these documents on a

05:04:23    7   page-by-page basis, if there are objections, I will hear

05:04:27    8   them.   If not, then I'll get an indication from counsel

05:04:30    9   that there are not any objections, and then we'll move on

05:04:34   10   to the next page.

05:04:35   11            And we will cover these, beginning with the final

05:04:37   12   jury instructions and then moving on to the verdict form,

05:04:40   13   on a page-by-page basis so that we don't overlook anything.

05:04:44   14            So, with that, if counsel for Plaintiff and

05:04:51   15   counsel for Defendants who are going to represent the

05:04:53   16   parties during the formal charge conference will go to the

05:04:55   17   podium, please.

05:04:56   18            All right.    We'll begin with the final jury

05:05:02   19   instructions.

05:05:04   20            Let me ask both -- both of you gentlemen, are

05:05:08   21   there objections from either Plaintiff or Defendant to

05:05:11   22   anything on Page 1 of the final jury instructions?

05:05:14   23            MR. UDICK:    None from the Plaintiff, Your Honor.

05:05:16   24            MR. LERNER:     None from Defendants.

05:05:18   25            THE COURT:    Turning then to Page 2, are there
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 100 of 117 PageID #: 16148
                                                                                    830



05:05:20    1   objections here from either party?

05:05:22    2           MR. UDICK:     None from the Plaintiff.

05:05:23    3           MR. LERNER:     Not from Defendants.

05:05:24    4           THE COURT:     Page 3, are there objections from

05:05:27    5   either party?

05:05:28    6           MR. UDICK:     None from the Plaintiff.

05:05:29    7           MR. LERNER:     None from Defendants.

05:05:31    8           THE COURT:     Turning to Page 4, are there

05:05:35    9   objections here from either party?

05:05:37   10           MR. UDICK:     None from the Plaintiff.

05:05:38   11           MR. LERNER:     None from Defendants.

05:05:40   12           THE COURT:     Turning then to Page 5, are there

05:05:52   13   objections here from either party?

05:05:57   14           MR. UDICK:     None from the Plaintiff.

05:05:58   15           MR. LERNER:     Not from the Defendants.

05:05:59   16           THE COURT:     Turning then to Page 6, are there

05:06:03   17   objections here from either party?

05:06:06   18           MR. UDICK:     Nothing from the Plaintiff.

05:06:07   19           MR. LERNER:     None from Defendants.

05:06:10   20           THE COURT:     All right.     Page 7, are there

05:06:12   21   objections from either party?

05:06:13   22           MR. UDICK:     None from the Plaintiff.

05:06:14   23           MR. LERNER:     None from Defendants.

05:06:16   24           THE COURT:     Turning next to Page 8, are there

05:06:21   25   objections from either party?
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 101 of 117 PageID #: 16149
                                                                                    831



05:06:23    1           MR. UDICK:     Your Honor, technically objection.          We

05:06:24    2   had notice of a typographical error that was certainly a

05:06:31    3   result of the parties here and not the Court's more

05:06:33    4   diligent staff.   It is the --

05:06:33    5           THE COURT:     Point that out to me, please.

05:06:35    6           MR. UDICK:     -- fourth paragraph.       It says "the

05:06:37    7   validity of the '388," and it should be the '338.

05:06:41    8           THE COURT:     Yes, it should.      Thank you.    I'll make

05:06:44    9   that typographical correction -- I'll change that

05:06:47   10   typographical correction.

05:06:50   11           Is there anything else from either Plaintiff or

05:06:51   12   Defendant on Page 8 of the final jury instructions?

05:06:51   13           MR. UDICK:     Not for the Plaintiff, Your Honor.

05:06:53   14           MR. LERNER:     Nothing from Defendants.

05:06:54   15           THE COURT:     All right.     Next is Page 9, is there

05:06:56   16   objection here from either party?

05:06:57   17           MR. UDICK:     Not from the Plaintiff.

05:06:59   18           MR. LERNER:     Not from Defendants.

05:07:00   19           THE COURT:     Page 10, is there objection from

05:07:03   20   either party?

05:07:04   21           MR. UDICK:     No, Your Honor, not from Plaintiff.

05:07:07   22           MR. LERNER:     Not from Defendants.

05:07:08   23           THE COURT:     Page 11, is there objection from

05:07:11   24   either party?

05:07:12   25           MR. UDICK:     Not from the Plaintiff.
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 102 of 117 PageID #: 16150
                                                                                    832



05:07:14    1            MR. LERNER:    Not from Defendants.

05:07:16    2            THE COURT:    Page 12, is there objection from

05:07:19    3   either party?

05:07:20    4            MR. UDICK:    None from the Plaintiff.

05:07:21    5            MR. LERNER:    None from Defendants.

05:07:23    6            THE COURT:    Page 13, is there objection from

05:07:26    7   either party?

05:07:27    8            MR. UDICK:    None from the Plaintiff.

05:07:28    9            MR. LERNER:    There is an objection from

05:07:30   10   Defendants, Your Honor.

05:07:31   11            THE COURT:    Please state your objection.

05:07:32   12            MR. LERNER:    In the paragraph with the No. 2 that

05:07:36   13   begins "SDC and SEC took action during the time the

05:07:40   14   asserted patents were in force intending infringing acts by

05:07:44   15   SEA," we're concerned that's not a correct statement of

05:07:47   16   law.   We think it needs to be clarified that the intent is

05:07:50   17   to cause infringement, not an intent to cause acts that

05:07:54   18   happen to be infringing.

05:07:56   19            THE COURT:    Do you have a proposed modification?

05:08:11   20   Intending to cause infringement by SEA?

05:08:13   21            MR. LERNER:    I think that would work, Your Honor.

05:08:15   22            THE COURT:    Would Plaintiff have an objection to

05:08:16   23   that modification?

05:08:17   24            MR. UDICK:    Your Honor, we would.

05:08:21   25            THE COURT:    What would your objection be?
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 103 of 117 PageID #: 16151
                                                                                    833



05:08:24    1           MR. UDICK:     I believe that's still -- I believe

05:08:26    2   the verb -- the law is correctly stated in 2.          It is

05:08:32    3   their -- it is the infringing acts, and the concern here

05:08:35    4   could be among -- if it's just infringement, it might be a

05:08:39    5   product versus infringing acts.       It could be an action,

05:08:45    6   importing, for example.

05:08:45    7           THE COURT:     Well, the preceding Paragraph 1 says

05:09:01    8   "alleged infringing acts."       So that -- 2 is consistent with

05:09:05    9   the use of the word "acts."

05:09:22   10           MR. UDICK:     And, Your Honor, the use of the word

05:09:24   11   "acts" carries through that paragraph, as well, so the --

05:09:27   12   yeah.

05:09:28   13           MR. LERNER:     Right.    The issue is the distinction

05:09:30   14   the law draws between intending to cause something that --

05:09:35   15   intending to cause infringement and intending to cause an

05:09:37   16   action that happens to infringe without intending it to be

05:09:40   17   infringing.   And that would be the specific intent

05:09:46   18   requirement for inducement.

05:09:49   19           THE COURT:     All right.     In light of this

05:09:57   20   discussion, I'm going to change Subparagraph 2 -- or this

05:10:05   21   paragraph marked with 2 in parentheses to read:           SDC and

05:10:11   22   SEC took action during the time the asserted patents were

05:10:15   23   in force intending to cause infringing acts by SEA.

05:10:19   24           Is there objection to that from Plaintiff?

05:10:21   25           MR. UDICK:     None from the Plaintiff.
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 104 of 117 PageID #: 16152
                                                                                    834



05:10:23    1              THE COURT:    Is there objection to that from the

05:10:25    2   Defendant?

05:10:25    3              MR. LERNER:    Your Honor, I think it still leaves

05:10:28    4   the same ambiguity, unfortunately.

05:10:32    5              THE COURT:    I thought you told me, Mr. Lerner,

05:10:34    6   that would be satisfactory.        Did I misunderstand you?

05:10:37    7              MR. LERNER:    I may not have been articulate.

05:10:40    8              THE COURT:    If you were writing it, how would you

05:10:42    9   write it, counsel?

05:10:44   10              MR. LERNER:    Took action during the time the

05:10:51   11   asserted patents were in force intending to cause

05:10:53   12   infringement by SEA.

05:11:00   13              THE COURT:    So the difference is between intending

05:11:03   14   to cause infringing acts, as opposed to intending to cause

05:11:06   15   infringement?

05:11:07   16              MR. LERNER:    It is.   And I understand, Your Honor,

05:11:10   17   it's a subtle difference, but I think it would be clearer

05:11:14   18   and more consonant with the legal standard.

05:11:20   19              THE COURT:    All right.   I'm going to overrule that

05:11:23   20   objection by the Defendant, and I will leave it as stated,

05:11:28   21   which I've modified slightly from the form you have before

05:11:33   22   you now.

05:11:36   23              Again, this portion of paragraph marked 2 on

05:11:40   24   Page 13 will read:       SDC and SEC took action during the time

05:11:46   25   the asserted patents were in force intending to cause
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 105 of 117 PageID #: 16153
                                                                                    835



05:11:48    1   infringing acts by SEA.

05:11:51    2              Are there other objections on Page 13?

05:11:55    3              MR. LERNER:    None from Defendants.

05:11:56    4              MR. UDICK:    And none from Plaintiff.

05:11:57    5              THE COURT:    All right.   Then let's move forward to

05:11:59    6   Page 14.     Are there objections here from either party?

05:12:02    7              MR. UDICK:    None from the Plaintiff.

05:12:03    8              MR. LERNER:    There is one objection from

05:12:05    9   Defendants to the third paragraph.        To the inclusion of "if

05:12:14   10   the Defendant acted in reckless disregard of or with

05:12:19   11   deliberate indifference to Solas's patent rights," which we

05:12:22   12   believe does not -- it goes beyond -- it does not impose

05:12:30   13   the requirement for willful infringement.         Willful

05:12:32   14   infringement requires more than reckless disregard of or

05:12:38   15   deliberate indifference to patent rights.

05:12:39   16              THE COURT:    All right.   That objection is

05:12:43   17   overruled.

05:12:44   18              Is there anything further on Page 14?

05:12:47   19              MR. LERNER:    No, Your Honor.

05:12:47   20              MR. UDICK:    And none from the Plaintiff.

05:12:49   21              THE COURT:    Moving then to Page 15, is there

05:12:52   22   objection here from either party?

05:12:54   23              MR. UDICK:    None from the Plaintiffs, Your Honor.

05:12:55   24              MR. LERNER:    One from Defendants, Your Honor.

05:12:58   25   It's to the omission of an instruction that the jury should
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 106 of 117 PageID #: 16154
                                                                                    836



05:13:01    1   consider whether prior art has been presented which was not

05:13:04    2   before the Patent and Trademark Office.

05:13:10    3           THE COURT:     It's my understanding that that issue

05:13:13    4   is addressed in these instructions, but if you want to

05:13:17    5   lodge an objection as to Page 15 specifically, that's fine.

05:13:21    6           MR. LERNER:     Thank you, Your Honor.

05:13:21    7           THE COURT:     That objection is overruled.

05:13:24    8           Anything else on Page 15 from either party?

05:13:26    9           MR. UDICK:     None from the Plaintiff.

05:13:28   10           MR. LERNER:     Not from Defendants.

05:13:29   11           THE COURT:     All right.     Next is Page 16.      Is there

05:13:32   12   any objection here from either party?

05:13:35   13           MR. UDICK:     None from the Plaintiffs.

05:13:36   14           MR. LERNER:     Nothing from Defendants.

05:13:37   15           THE COURT:     Turning then to Page 17, is there

05:13:40   16   objection here from either party?

05:13:41   17           MR. UDICK:     None from the Plaintiff.

05:13:42   18           MR. LERNER:     There is an objection from Defendants

05:13:45   19   to the instruction as to the evidence for establishing

05:13:49   20   earlier conception and reduction to practice, and

05:13:54   21   specifically to the instructions not clarifying that the

05:14:01   22   independent corroboration must be documents that are

05:14:04   23   independent of the inventor and not dependent on the

05:14:07   24   inventor's testimony.

05:14:09   25           THE COURT:     Can you call the Court's attention to
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 107 of 117 PageID #: 16155
                                                                                    837



05:14:11    1   a specific statement or group of words on Page 17 that you

05:14:15    2   believe are flawed in some way?

05:14:18    3              MR. LERNER:    I believe it would be in the second

05:14:24    4   full paragraph, the last sentence, "circumstantial evidence

05:14:28    5   of an independent nature, as well as testimony from someone

05:14:31    6   other than the inventors, may also be considered."

05:14:42    7              And then in the next paragraph, the second

05:14:44    8   sentence -- I'm sorry, "in deciding whether the inventor's

05:14:54    9   testimony has been sufficiently corroborated, you must" --

05:14:57   10   I think it's -- it's the circumstantial evidence without

05:15:02   11   the clarification that what's in the independent nature is

05:15:08   12   documents that are not derived from the inventor or based

05:15:10   13   on the inventor's testimony.

05:15:12   14              THE COURT:    All right.   To the extent I understand

05:15:22   15   your objection, I'm going to overrule it.

05:15:24   16              I believe that the concept of reduction to

05:15:26   17   practice here is adequately addressed by the language

05:15:31   18   included in the Court's instruction.

05:15:33   19              Is there anything further from either party on

05:15:36   20   Page 17?

05:15:38   21              MR. UDICK:    None from the Plaintiff.

05:15:39   22              MR. LERNER:    Not from Defendants.

05:15:40   23              THE COURT:    Then we'll turn to Page 18.      Let me

05:15:43   24   ask if there's objection here from either party?

05:15:45   25              MR. UDICK:    None from the Plaintiff.
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 108 of 117 PageID #: 16156
                                                                                    838



05:15:46    1           MR. LERNER:     None from Defendants.

05:15:48    2           THE COURT:     Page 19, is there objection from

05:15:51    3   either party?

05:15:52    4           MR. UDICK:     None from the Plaintiff.

05:15:53    5           MR. LERNER:     None from Defendants.

05:15:54    6           THE COURT:     Page 20, is there objection from

05:15:58    7   either party?

05:15:59    8           MR. UDICK:     Not from the Plaintiff.

05:16:01    9           MR. LERNER:     None from the Defendants.

05:16:03   10           THE COURT:     Turning to Page 21, is there objection

05:16:05   11   here from either party?

05:16:07   12           MR. UDICK:     None from the Plaintiff.

05:16:08   13           MR. LERNER:     None from Defendants.

05:16:09   14           THE COURT:     Turning then to Page 22, is there

05:16:12   15   objection here from either party?

05:16:14   16           MR. UDICK:     None from the Plaintiff.

05:16:15   17           MR. LERNER:     None from Defendants.

05:16:16   18           THE COURT:     Turning to Page 23, is there objection

05:16:20   19   from either party?

05:16:21   20           MR. UDICK:     None from the Plaintiff.

05:16:22   21           MR. LERNER:     None from Defendants.

05:16:24   22           THE COURT:     Turning to Page 24, is there objection

05:16:26   23   here from either party?

05:16:28   24           MR. UDICK:     None from the Plaintiff.

05:16:29   25           MR. LERNER:     None from Defendants.
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 109 of 117 PageID #: 16157
                                                                                    839



05:16:32    1              THE COURT:    Turning to Page 25, is there objection

05:16:35    2   here from either party?

05:16:36    3              MR. UDICK:    None from the Plaintiff.

05:16:37    4              MR. LERNER:    There is one from Defendants,

05:16:39    5   Your Honor.

05:16:39    6              THE COURT:    State your objection.

05:16:40    7              MR. LERNER:    In the last paragraph, it's the

05:16:45    8   non-inclusion of an instruction on the entire market value

05:16:48    9   rule.   We believe the evidence has shown that the display

05:16:52   10   module was a commercially-marketed product that itself has

05:16:56   11   multiple components.      The accused touch sensors for the

05:17:03   12   '338 patent are a small part of that and, therefore, there

05:17:05   13   should be an instruction on the entire market value rule.

05:17:06   14              THE COURT:    That objection is overruled.

05:17:08   15              Anything further on Page 25?

05:17:11   16              MR. LERNER:    Not from Defendants.

05:17:12   17              MR. UDICK:    Not from Plaintiff, Your Honor.

05:17:13   18              And my colleague just passed up a reference to

05:17:16   19   Page 18 that we just identified, and I don't know how you'd

05:17:19   20   like us to address that.

05:17:21   21              THE COURT:    You're asking me to go back to

05:17:25   22   Page 18?

05:17:26   23              MR. UDICK:    Unfortunately, yes, Your Honor.

05:17:28   24              THE COURT:    Let's finish the process we're

05:17:40   25   involved in now.    I don't want to invite both sides to
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 110 of 117 PageID #: 16158
                                                                                    840



05:17:43    1   revert to every page in the document.         The process will

05:17:47    2   never end.   Let's finish where we are, and I'll see if

05:17:51    3   there's anything additional that either side wants to offer

05:17:54    4   or raise.

05:17:55    5           All right.     Hearing nothing further with regard to

05:17:57    6   an objection related to anything on or omitted from

05:18:04    7   Page 25, we'll turn to Page 26, and I'll ask if there is

05:18:09    8   objection here from either party.

05:18:10    9           MR. UDICK:     None from the Plaintiffs.

05:18:11   10           MR. LERNER:     None from the Defendants.

05:18:13   11           THE COURT:     Page 27, is there objection?

05:18:17   12           MR. UDICK:     None from the Plaintiffs.

05:18:19   13           MR. LERNER:     None from Defendants.

05:18:20   14           THE COURT:     Page 28, is there objection?

05:18:23   15           MR. UDICK:     None from the Plaintiff.

05:18:25   16           MR. LERNER:     None from the Defendants.

05:18:27   17           THE COURT:     Page 29, is there objection?

05:18:28   18           MR. UDICK:     None from the Plaintiff.

05:18:30   19           MR. LERNER:     None from the Defendants.

05:18:31   20           THE COURT:     Page 30, is there objection?

05:18:33   21           MR. UDICK:     None from the Plaintiff.

05:18:35   22           MR. LERNER:     None from the Defendants.

05:18:37   23           THE COURT:     Page 31, is there objection?

05:18:44   24           MR. UDICK:     None from the Plaintiff.

05:18:45   25           MR. LERNER:     None from Defendants.
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 111 of 117 PageID #: 16159
                                                                                    841



05:18:47    1           THE COURT:     Page 32, is there objection?

05:18:49    2           MR. UDICK:     None from the Plaintiff.

05:18:50    3           MR. LERNER:     None from Defendants.

05:18:54    4           THE COURT:     And I have a Page 33 that you may not

05:18:58    5   have, but I will just ask -- your pages end on 33 or 32?

05:19:06    6           MR. UDICK:     33.

05:19:07    7           MR. LERNER:     33.

05:19:08    8           THE COURT:     All right.     Then let's turn to 33

05:19:10    9   together.   Is there any objection here on this last page?

05:19:12   10           MR. UDICK:     None from the Plaintiff.

05:19:14   11           MR. LERNER:     None from the Defendants.

05:19:16   12           THE COURT:     All right.     I typically insert into my

05:19:23   13   copy of this a chart where I'm assisted in keeping

05:19:27   14   counsel's time as they present their closing arguments.

05:19:30   15           You don't have that in yours, and that bracketed

05:19:34   16   chart for me to keep the time on sometimes causes the last

05:19:37   17   page or two to be different.      That's why I asked that.        I'm

05:19:40   18   satisfied we've covered the entirety of the document.

05:19:42   19           Other than whatever it is Plaintiff has alluded to

05:19:47   20   on Page 18, do either of you have any other objections to

05:19:51   21   raise with regard to the final jury instructions?

05:19:54   22           MR. UDICK:     No, Your Honor, not for Plaintiffs.

05:19:57   23           MR. LERNER:     Not from Defendants.

05:19:58   24           THE COURT:     All right.     Then out of a desire to be

05:20:03   25   complete and not overlook anything substantive, even though
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 112 of 117 PageID #: 16160
                                                                                    842



05:20:07    1   it may not have been timely urged, let's turn back to

05:20:11    2   Page 18, and let me ask Plaintiff what objection they may

05:20:16    3   have here.

05:20:17    4              MR. UDICK:    Your Honor, in the fourth paragraph,

05:20:19    5   and within that paragraph the sixth line, the line begins:

05:20:27    6   Been disclosed either stated expressly or implied.

05:20:31    7              We believe the standard there is inherently, and

05:20:34    8   we just ask for a correction from "implied" to

05:20:40    9   "inherently."

05:20:44   10              THE COURT:    All right.   Anything further?

05:21:00   11              MR. UDICK:    No, Your Honor.

05:21:01   12              THE COURT:    That objection is overruled.

05:21:03   13              That will complete the final charge conference

05:21:05   14   with regard to the final jury instructions or charge to the

05:21:08   15   jury.

05:21:08   16              Let's turn our attention, counsel, to the verdict

05:21:11   17   form.   You have before you, again, what is the most current

05:21:17   18   version of the verdict form with the benefit of the Court

05:21:22   19   taking into account the input received during the informal

05:21:26   20   charge conference.

05:21:27   21              The first page is the style of the case and

05:21:33   22   caption.     The second page are definitions.       The third page

05:21:36   23   are instructions.       The first substantive question doesn't

05:21:41   24   begin until Page 4.

05:21:43   25              Does either Plaintiff or Defendant have any
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 113 of 117 PageID #: 16161
                                                                                    843



05:21:45    1   objection to anything regarding Pages 1, 2, or 3?

05:21:50    2            MR. UDICK:    None from the Plaintiff, Your Honor.

05:21:52    3            MR. LERNER:    Not for Defendants.

05:21:53    4            THE COURT:    Then turning to Page 4 where

05:21:55    5   Question 1 is located, is there objection here from either

05:21:58    6   party?

05:21:58    7            MR. UDICK:    None from the Plaintiff.

05:21:59    8            MR. LERNER:    We do object, Your Honor, to the

05:22:02    9   Question No. 1.

05:22:04   10            THE COURT:    State your objection.

05:22:06   11            MR. LERNER:    The objection is that it does not

05:22:08   12   distinguish among any of the patents.         It does not

05:22:14   13   distinguish among any of the entities.         And we believe that

05:22:20   14   both with the -- among the different claims, there are

05:22:25   15   material differences among products that warrant separate

05:22:29   16   questions as to those products.

05:22:32   17            We've provided the Court with a grouping that we

05:22:33   18   would have proposed, which I can restate, but I wouldn't

05:22:38   19   want to if it's unnecessary.

05:22:40   20            THE COURT:    Well, as I mentioned during the

05:22:47   21   informal charge conference, Section 281 of the Patent Act

05:22:51   22   makes it clear who is an infringer, not what device may be

05:23:00   23   an infringing device.     We have discussed this.        I'm aware

05:23:03   24   of the Defendants' position.

05:23:04   25            But your objection to Question 1 on Page 4 of the
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 114 of 117 PageID #: 16162
                                                                                    844



05:23:07    1   verdict form is overruled.

05:23:09    2             Let's turn to Page 5 where Question 2 is located

05:23:12    3   regarding the validity/invalidity questions -- or question,

05:23:18    4   rather.   Is there objection here from either party?

05:23:20    5             MR. UDICK:    None from the Plaintiff, Your Honor.

05:23:22    6             MR. LERNER:    None from Defendants.

05:23:23    7             THE COURT:    All right.    Turning then to Page 6

05:23:25    8   where Question 3 is located regarding willful infringement,

05:23:29    9   is there any objection from either party?

05:23:32   10             MR. UDICK:    None from the Plaintiff, Your Honor.

05:23:34   11             MR. LERNER:    Defendants do object, Your Honor, to

05:23:38   12   the reference to Samsung as opposed to the individual

05:23:41   13   entities separately.

05:23:43   14             THE COURT:    All right.    Anything further,

05:23:44   15   Mr. Lerner?

05:23:49   16             MR. LERNER:    No, Your Honor, that's it.

05:23:50   17             THE COURT:    That objection is overruled.

05:23:51   18             Turn to Page 7, Question 4A is located there.           Is

05:23:57   19   there objection here from either party?

05:23:59   20             MR. UDICK:    None from the Plaintiffs.

05:24:06   21             THE COURT:    Any objection from Defendants?

05:24:08   22             MR. LERNER:    Not from Defendants.

05:24:09   23             THE COURT:    Turning then to Page 8 where Question

05:24:12   24   4B is located, is there a question -- is there objection

05:24:15   25   from either party here?
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 115 of 117 PageID #: 16163
                                                                                    845



05:24:17    1           MR. UDICK:     None from the Plaintiff.

05:24:18    2           MR. LERNER:     Not from Defendants.

05:24:19    3           THE COURT:     All right.     Page 9 is the final page

05:24:23    4   calling for the date and signature by the jury foreperson.

05:24:27    5           Is there any objection to the final page, Page 9?

05:24:31    6           MR. UDICK:     Not from the Plaintiffs, Your Honor.

05:24:33    7           MR. LERNER:     Not from the Defendants.

05:24:34    8           THE COURT:     All right.     Thank you, counsel.      That

05:24:36    9   will complete the formal charge conference with regard to

05:24:40   10   the verdict form, and it will complete the formal charge

05:24:44   11   conference for this case.

05:24:45   12           As I mentioned to you earlier, it's the Court's

05:24:48   13   practice and it's my intention in this case, I'll make the

05:24:52   14   one substantive change that we talked about with regard to

05:24:56   15   the charge, and I will produce seven final copies in

05:25:03   16   written, hard-copy form of the charge, together with one

05:25:09   17   clean copy of the verdict form.

05:25:10   18           And those documents collectively will be given by

05:25:13   19   the court to the Court Security Officer at the time I

05:25:17   20   instruct the jury to retire and deliberate, with the

05:25:20   21   instruction to the Court Security Officer to deliver those

05:25:23   22   items to the jury in the jury room.

05:25:24   23           I will tell the jury as a part of my instructions

05:25:28   24   that they will each receive their own written copy of these

05:25:31   25   instructions.   I do that because I want to encourage their
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 116 of 117 PageID #: 16164
                                                                                    846



05:25:35    1   most closely directed attention to my verbal instructions

05:25:41    2   and not detract by them feeling compelled to take notes or

05:25:46    3   otherwise do something other than give me their undivided

05:25:49    4   attention.

05:25:49    5           All right.     As I indicated earlier, I intend to be

05:25:55    6   ready to go at 8:00 o'clock in the morning.

05:25:57    7           Is there anything either Plaintiff or Defendant is

05:26:00    8   aware of that should be considered by the Court before we

05:26:03    9   recess until that time tomorrow?

05:26:06   10           MR. UDICK:     Nothing more from the Plaintiff,

05:26:07   11   Your Honor.

05:26:07   12           MR. LERNER:     Nothing from Defendants, Your Honor.

05:26:09   13           THE COURT:     All right.     Can I get -- if you are --

05:26:13   14   I assume you all know by now, can I get, for my

05:26:17   15   information, a representation of who's going to present

05:26:21   16   closing arguments from each side?

05:26:23   17           MR. FENSTER:     Yes, Your Honor.      As with opening,

05:26:25   18   the closing will be delivered between myself and Mr. Ward.

05:26:28   19           THE COURT:     And you understand you're required to

05:26:30   20   use at least 20 minutes in your first opening?

05:26:33   21           MR. FENSTER:     Understood, Your Honor.

05:26:34   22           THE COURT:     All right.     What about closing

05:26:36   23   arguments for Defendants?

05:26:37   24           MR. LERNER:     Mr. Haslam will present closing

05:26:39   25   arguments for Defendants.
   Case 2:19-cv-00152-JRG Document 352 Filed 03/08/21 Page 117 of 117 PageID #: 16165
                                                                                    847



05:26:40    1              THE COURT:   All right.    Thank you, counsel.

05:26:43    2              You are excused until Monday morning.         And the

05:26:45    3   Court stands in recess.

05:26:48    4              COURT SECURITY OFFICER:     All rise.

05:26:49    5              (Recess.)

            6

            7

            8                            CERTIFICATION

            9

           10              I HEREBY CERTIFY that the foregoing is a true and

           11   correct transcript from the stenographic notes of the

           12   proceedings in the above-entitled matter to the best of my

           13   ability.

           14

           15

           16    /S/ Shelly Holmes                            3/5/2021
                SHELLY HOLMES, CSR, TCRR                      Date
           17   FEDERAL OFFICIAL REPORTER

           18

           19

           20

           21

           22

           23

           24

           25
